                  Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 GOVERNMENT
                                                                       Page 1 of 111EXHIBIT
                                                                                     PageID #: 471



     kR                                  nlav   i
                                                        t   r2


                                                                                                                           earin                 evuim                 nljatimj                     i
                                                                                                                                                                                                         ii        cml clmtroi A'i
     wq      ure      pullishable               b           tip
                                                                  to                                                      ndfar         Up       to    a         S25U00                fine




Read       the    Notim                 Imtructions                and        Definitions          on   this       foral       I'vepare                    ill    original             onk              at   fie    liceinsed
                                                                                                                                                                                                                                     prcnti es   C'flcenvcdprcmi           es
b1cludes         bfvvilles              lem1porill'i         y                               a qltal tj1l                 Un   show              o         evew          ill    Illesame                     Swe      i j   w1iich    ilic
                                                                                                                                                                                                                                             livouli1premises      i

locafed      unles'i       tile          transac-don              qunfifii s        under      14       USC          922 c              All       entries              must            b42        hnn              ritten    in   ink        PLEASE PP
                                                                                                                     Mus                P   Completed                                                                       ransreree 83uyer

                                                        Full      Nam2 Ij l yal                             cowm          i s cm        mOl
Lzit   Nan        w                                                          h    Si 11    llh i             I
                                                                                                                 F i-sr    N jmc




                           It           of      Cswlc                                                        Postnl        obbre i aifjn                            nrQ         acceptable




US     C               d   S




                                                                                                                                                                                                  n iq        ic




                                                                         s   h     dieck                                                                         no    In       iliz        hov              to


                               11   c    ua                              Ilycl     o   h
                                                                                                                     W Sf                    H         ou         at e         not         tile   Ictmll             trzin




     Ac ou            an   Lj                       uci

     Warnillj              T                                                                                                                                      llnoe           Fed                        kw
                                                                                                                                                      Ful                                         rifl                                                 II   hiji   h en              or
     derrimin              7                                                                                                                          tnte         l   hork            N     m      rosific




             Pj



                                                                                                                                                                                                        101




 b                                                                           VOU Un Cd             St3lQS



                                                    n                        or   unhm     fulk         in   thc     Unti-d             Stll e

                                                                  fi d   bem        admilit'll          w    thc     Um             Siacs              und 1               I
                                                                                                                                                                                                                                         fi SWII'COM   o
                                                                       in
                                                                              an    oi'th      eepuons                                      in   th              nistruction-s




                                                                                                                                                                                                                                                                       i   F    47   5   00
                                                                                                                                   if       PAGES                      BFCo IF SEPARATED




                                                                                                                                                                                                                                                                                              US00000125
                            Case 3:19-cv-00208-GMG Document 10-14h w Filedand06/04/20   Page 2 of 111 PageID #: 472ATF
            I
                mlip                that        M      d      alisliers    i3iunde tand                and                                                 cclrnplete                     I           e     read                                               the           N otices             InstTuctions                                     Definitions            cm                    Form
        4471                1   understand                       l1lat    animixr                                                                    HA            arn     not      the netuat                   transferee                bu       er   is    It       crime punkhable                            as    I
                                                                                                                                                                                                                                                                                                                              111on                 under        Federal                 Im       and

            Mai        also         dolatc st vc andlor tocA                                                                                               person              v ho            ansii ers             Nes        to    am            of the          questions                 I   I   b       throw-lb            I   I   I       infYor       42 b through                       l1c
        is       prohibited                     from purchasing                         or    receiOng       a    firearm                   understand                         that a              person             N   ho    ansN ers             ies                to   question                 12AL          is   prohibited                       from recehing                         or


        possessing                        a    firearm               unless the person                anwers                                    quesdon                    1   Zd2             and          prm       ides      the docunIentation                                 required                   in              I       also         uqC r-i1and             thut          making

            31n       uil       e   oral oz               A               ilJl mlffl            or   i2                                                                                               1
                                                                                                                                                                                                            idhti     Mil adoh

        feloni              under               Federal              1w    and          naal               iolate        State        nnd or               tocai          bm          I       Further            under-st9nd                that         the        repetith             e    purchasc              v
        resale for li                         elihood            and                                       Federal               fu-carms           ficense               is   a   violation                     of   Fcder 41oi                       Sec              histruction                       for      Out        tion




                                                                                                                                 Sectio


            16        TVPC 01                  hrt 31-111             10 hC        tr IIlSFC                      A          r   M O'k      011




                                                                                                 7         Odicr         Fircami             O-mw                    vovii-ci                  cc                NLIMC          OfFLI11CI

                                                                                                           SL                    uction             fir            Oucsihm                    16



            18    ii IdCI Lif1C I

                                Alllhot-itv                    a ld                                                                                                on     hiclitificalion
            Issuillo                                                  Tvpc




                                                                                                          Documcfwi i                                                    fictifion             doclmww                    floc       11o


                           Owimn ISJ

        i       Sc         E wt-ption                    if    the    N'onimm                                                                   h he                                               bu cl         ilfls     cl-ed                         if         I   d-1             tbc       iv m                                        nrust       rccoi-d         tIx       I    pc oi

                       do mliclitation                            shil vill         d                                                      iiN iofl                md Mmch                     I

                                                                                                                                                                                                    cor          to this        Aff Form                  44 73                                           1




                                Question 19                           20     or 11           Must     B                               I     Prim-To The                            Tril



                       D ite             lh                                                                                                          til       Scctiol

                       lrail-snlul                   d




        i       9rC Tile             I
                                                                                                                                                           pp                  ai 2           Stmc               I   Qd        11w     fifllcj       wijiL
                                                                                                                                                                                                                                                                    rt-p                                                                      c


                                                                                                                                                                                                                               appi-cyri lw              Stit            ILI       11cv


                                                                                                                                                                                                                               pffv 2 dI                                                                                                                                                 n      A
                                                                                                                                                                                                                     El




                                                                                                                                                                                                                                 0


    1           92     t
                           Comph'ic                                                       Atir    i ic     Firc-m            A Iq     il   111 6           v                       F-olltm            kng        rq OlIsc                  3s                                                                                                             t   Ate     a   uencv          till




                                                                                                                             2              ro cc              d



        19        f        The           nanic           and     Bia
                                                                   d                                       numl-c                nf   lh     NICS                                                                                          Name              M          FFI        Einpk L Compktin NICS                                                       clIc   ck




20                                       N'O    N'R              Cheu-s    VUS          i-Q'QMR                                   xickgouf d                                       va              compicled               dti ing          ffie      NF-A              zypro                                                                                         o    v    i   11       cz   i   e


                      L-1            dic        NFA                                 its   At ted                                                d     NFA            upplicntion                            Se
                      7                  No NICS                             kIs        ro-quivLd                                 c                                                11                     111d
                                                                                                                                                                                                                     permit                     01c      S     i    2          1    1                                                                PLICC vhich                     qualificS

                                         1     all       cx zli Ption         LI



                                                     nd       PCTI-flif   Tvn                                                                                                                                    F pir-wiol                                                                                    PCI-mit            Niumfic              Wj


                                                                                                             Smion C                        Must Be Comploled                                               Personally               By Transfer

11              the    tv w I'l-F               C11 11-w         Thl-PlImni s           lak s   ncliic      ou    3     diffcrew             da                fron-i      Ow       datc            that      the     lransfeice jiuver siun                                                                                                                          mus           cmilpicle

            ection              C    inilliedintel-v
                                                                      pi-ior       to   the    trallsfer     of       tile                                     61c ho              Irlw ionsfibl                      Olics ion                 2        Id    13

I               Certify that                    my ans er                    to     Itt      questi 0 ns         in     Section             A   of         tbiq          Form         are           still        true correct and complete

22                                                                                                                                                                                                                                                                                                                                                        c




                                                                                                                                            Triinsferor Seller                                      Continue               to    Next Page

                                                                                                                                      STAPLE                       IF     PAGES BECUME                                         SEPARATED


                                                                                                                                                                                                                                                                                                                             TF Fomi                 44




                                                                                                                                                                                                                                                                                                                                                                          US00000126
                            Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20   PageNotl-ron
                                                                                        3 of 111 PageID #: 473
                                                                      Een The
                                                                          f   Fi_mm                                                                                                                                                                                                                                                     ms                       is




         Ijnli           rav2lturir               and               Imporer                       i    am        I    ihl                        Model                                                                                                  S                                                                                                                                                                                                                        I     I   ON'T      of




                          ibi           le   FY        17     11          o     Ill          li




        4

        REM         UN      DE R                     Bv             the       Close                   of Builiness           Complete                       ATIF                Form 33 10 4 For Multiple Purchases                                                                                                            or           Handguns                                         TA 1-t-flin                                                             e BuAo-es Da                                s
   2          T      tal      Nurriber oF Fiirtarm Transl                                                      cn     Ld    ll   hil fs          11 11011                 vile       bl pl-Ilmile                       lz                              I                                       Cht ck                 if      an              flilft
                                                                                                                                                                                                                                                                                                                                                                  01    Lh


               mic            It                                                Do            not      Ilse    numeraLs             j




                                                                                                                                                                                                                                                                                                     Lj Lim                                 Nurlib-M                                         7
                                                                                                                                                                                                                                                                                                                                                                                         J




                                                                                                                                                                                                                                                                                                     11ccll            i   r   this            trall                       lon                       I i




                                                                                                                                                                                                                                                                                                                     Sci           r
                                                                                                                                                                                                                                                                                                                                        fil     I
                                                                                                                                                                                                                                                                                                                                                    rflcr              w


              TrIde                oipor_nic                        ii-inne                ind nddTt sS nt u-anst                       L
                                                                                                                                                                                                                                                                                                                                                                                                                                  L




                                                                                                                                                                                                                                                                                                                                                                                                 iJ

                                                                                                                                                                 ferring                   The Firearni s Mnst Complete                                                                                                    Ouestions 34-37

                                                                                                                                                      ionii               the        Pei-son                  I     hil
                                                                                                                                                                                                                                  Completed                                          Section                         B      Must Complete Quest

                                                                                                                                    Iodixs                                                                        Definitime on                                      thk VJT                          Forni 4-173                              2          the infivimition                                              rircordcd                    in        Sectilim            B       zind      D i
  tme         corrixt                   and          conlplele                    and             3     this   entire       ti-ansaction                    utcord                has      bren completed                                           M m                    lictinse-d                      btusines's                       pruflAw's                  licerw'd                                    prefllbw                        intilliffil          s    hushns
                                   couducled                          frolli                  qualik all             tin    sholl
  temporaribi                                                                         it
                                                                                                                                            or   el   ent            in    111i      snnill            Stale        in        i        hich             tile          liceiisud
                                                                                                                                                                                                                                                                                                     premLsvs                          LN     locaied                  unless                              this     iransactioc                            has       am          the

                                                                                                      Un   lem   this      trarisac          fion      It   as been                  deflieli            or       C11   neelled                         I   flirt          11    Or certii                      on         the basis of                                                              the tTalIsrv1-eCt bt

  Section           Aand                     Section                 C     if
                                                                                appilicuble                    2      nil    verffil Ihion ofthe                                identification                          recorded                                in                                     18 Itod                         mv ruie
                                                                                                           I
                                                                                                                                                                                                                                                                      clucsirion

  WV                                          wid             J3      State            tit        local
                                                                                                                 applicable                 to   the fimarnis                         bminess                            it                             M-ciifthat                                          not            Linla ifill                    for                             iri wil
                                                                                                                                                                                                                                  is
                                                                                                                                                                                                                                            mN                                                  it    is                                                               File


                                                                                                                      to tile    per-wri              identified                     in    Section                 A
 34          Transli For                                                        Name                                  nriwjl i                        Tra    i   I   s               F's    sclier                      Sir                                                                                                Frail's             J     rill
                                                                                                                                                                                                                                       fl




                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                    C   R        1               4   7 1        FoR D EN                       I       I'D     C            17 L           L         I           E   D TR                         FI       R               1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        11   F

                                                                                                                                                                                                                                                                                            It I           fia afm                                                                               1J          el                        ot      it     Or          Ili                                W
                         Ijffhi              111rul                 f-a                                                                                                                                                                         1


 purpoic                                                                                                                                                                                                                                    0                                               Mt                                                lt I f                                 S
                                                                                                                                                                                                                                                                           t2v                         oinpli_i cij                                          a                                                     1    ljtltial               O    dl
                                                                                                                                                                                                                                            dhi         ATF               Forie             J-471               It    III              11 r    rc         ocd i i                            at            izl l



                   thc



                                                                                                                                                                                                                                                                     moll              il   F        jer

 ilic                      it'll        md        lil       lifll                                                                                                                          111          tll   2



                                             Inlu'l         bc       Imil                                                                                                                   3    1-1
                                                                                                                                                                                                                                                                Vjllsl llrl                 r        dier             F        11
                                                                                                                                                                           il   lulne              o                                        lFo_r Ir tC                              or     improped
                   llr    LIChl                   il         l      r0l
                                                                                                                                                                                                                                            Ir-mM ror                          huf                   or    die        tr in ik2rc                         htj r                ili           I

                                                                                                                                                                                                                                                                          pfi u_IC p                        flil       Irl'I'XI                rjW

                                                                                                                                                                                                                                        F               kwil               III       thc         phlowa op                                  The      ir     111       nor                        d                                                     I       dlc                         141


                              l Ti           Pll        ic lliwl
                                                                                                                                                                                                                                                                                                D
                                                                                                                                                                                                                                                                          13     and                        Flic       li if                rcr2            hmk   I
                                                                                                                                                                                                                                                                                                                                                                           r         huulll                                   m            L                            o    S                   A       i Ill


                                                                                                                                                                                                                                        I                                             madc                 111                                      Iorfliit            ji-wi'll                           Itld                   th
                                             orill          i-F 3         lilu li          hc                                                                                                                                           pholocop                                 horild                                                                                                                    Fimn                                                              t
                   II                                                                                                                                                                                                                                                                                                                                                                                                   4-1                ind      F-i        itt d                        it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  pit
    I'cn                           i          irmi 4                ircd              cr

Abow           j   11     C41zi              IIIIp iIrI                   illanljiaclmr                 2r



                                                                                                                                                                                                                                                    p

                                                                                                                                                                                                                                            IYdFTrS                   e 1pI1rtIT                      40


                                                                                                                                                                                                                                       pocis                l        fi carm                v ilhow                   pi

                                                                                                                                                                                                                                       andlni                    impriorlid                                6A        no        nw
                                                                                                                                                                     he         ho    nl-u t


                                                                                                                                                             C                             Gin
                                                                                                                                                                 S        part       D1    hl          llQr


pCrII ljww rc                                                                                                                                                                   vmr          ind                                       The              tran                                hu eF               Tyvuii

alftQr      iha
                                                                                                                                                                                                                                                                that           thi                                    me               trlc                                Ind                       comp           c


                                                                                                                                                                                                                                       MlVel                    IS    UnIlble                   10     rl ld           Irk

li'm     vel-jim         III                                                                                                                                                                                                                                                           imodicr                       p r on                                                      dw
4473               I'ded           in        Lh same                  friajwc
                                                                                                                                                                                                                                                                                                                                                                                         a
            il-Q
                                                                                                                                                                                                                                       111oll           flic          l        lwfernr tte ki must                                                  dittl                                            wiloe                     to      j




                                                                                                                                                                                                                                       3ns i v                        and                                            ClI I illcall'in                        In       qui2 6llIl                             1




                                                                                                                                                                                                                                                                                                                                                                                                                   At F       orln             J               IAJOil




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   US00000127
                Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 4 of 111 PageID #: 474




                                                              1   1
                                                                      ii        i

                                                                  tuld              or     up                  bi                a     P50 000 fim


                                      O TI




Ycwf d unles th              r                                                                Ali                  Qrtrio                              nur-il                ho               itamN             Hacn                       ip              jifl        P       I
                                                                                                                                                                                                                                                                                       E Vs      f


                                       i   I
                                               t

                                                   11
                                                        A             I   us    t     Us   e                       f   J-1       i         e   f   r   1       1-1   C           i o              1
                                                                                                                                                                                                                v         I
                                                                                                                                                                                                                                  r        1   1                       e       i            I




                                                                                                                                                                                                                                                                                           iiffii2e        bov




                                                                                               I                                 7                 7
                                                                                                                                                                                                                                                                                                                            r
                                                                                                                                                           i



                                                                                               t       i       t                 i    ji                                 I   i       11   i   I   I        Yf    i       I                                         h           cif     I
                                                                                                                                                                                                                                                                                           11116-11       n     Q   reJlw            if     fm

  i   1-0   1 L
                      1111                                                                                                                 t       r       I    n    I       I   h        C       ji   t   I     I
                                                                                                                                                                                                                              a       fl               2                   n       t   i
                                                                                                                                                                                                                                                                                                1e    I
                                                                                                                                                                                                                                                                                                          ice   wsou C1 I   no   i    t   1I fl
  11he      hron




                                                                                                                                                           1     1   i           U


                                                                                                                                                                                                                     I
                                                                                                                                                                                                                         Oi            i   i       i   I
                                                                                                                                                                                                                                                             I    11   u

            i          j
                rol




                                                                                                           r
                                                                                                                       1




                                                              hI          11   sI E       rk       i


                                                                                                           P           u     I
                                                                                                                                     er        C       ofainue                                    to                     11

                                                        S-1       p       L    E      f   F    PAG                                   E'S       BECO1 11 E                                              E       AR



                                                                                                                                                                                                                                                                                                                                                  US00000128
                           Case 3:19-cv-00208-GMG Document  10-14 Filed 06/04/20 Page
                                                       cumpletc                  v 6 cs 5 of 111 PageID
                                                                                                 and
                                                                                                        #: 475                                        I   fun        f   reod nuid                    Understnild                                       In-tructions
                                                                                                                                                                                                                                                                                   F




                           undu t afid                                                 Onai                                if   f   m-9 nof         the        ucaml                                                     is         evinle    punishlIbIt as          a    r   7




    1-173                                                                                                                                                                                                                      11
                   1




n                                                                  StqU                       I                                     erson        1 hfj     m-twers                 es to                   nolvol'the           quesdons           It    b   through       11A


is                                         d        from                                i-t
                                                                                                  h                                               hai      a    per-mm                 o   h4 an ocprs              yts             to   quesiio
        pr                                                                     pu

pos                iing a                       hrE arpl                                I
                                                                                                                                                                 d       prm ide                 the        d wil   In




                                                                                                                                loc 11   I                                    nn                             tFfjj7
                                                                                                                                                                                                               I              jT-i-7jTtqjjj    e   pilyCill


                                                                                                                             icLTj           i           ioladoll             of       Fcdev          fl     hw          Sev        hivrijal'Ous


                                                                                                                                                                                                                                                                  1   t5


                                                                                                                                                                                                                                                                                       77777
                                                                                                                                                                                                                                                                  I   t        I

                                                                                                                                    NYl          Be       CompleMl                         Bly        Trm
                                                                                                                                                                                   7




                                                lc




                                                                                   h                                                                                                                                                                                                           1W
I
         c                             p
                                            I
                                                 e    I   I        I

              If           1

                               i
                                   I
                                       11            11       13   i
                                                                       I
                                                                           i
                                                                               I   I




                                                                                                      ro   idod 11   1                                         J7C        i    1           d




i   f    he    Lr      i   i                    T    o




I
        calirv             diat                      nl                            mo-eI                                                 im-m             ArQ    still        trup             cm-ruo and c lmpierv




                                                                                                                         Tr msferorScllev                        Condnw                          if        ext

                                                                                                                                                   GES BFCW 1E SE




                                                                                                                                                                                                                                                                                           US00000129
I
                         Case 3:19-cv-00208-GMG Document 10-14 Filed
                                                                  T 06/04/20 Page 6 of 111 edPageID #: 476




                                                                                                                                                  IOA For                                 Iultiplu                                                                    Purchow                                        of                                                              ithill
                                                                                                                                                                                                                                                                                                                                                                                              7
                                                                                                                                                                                                                                                                                                                                                                                                  611ecllti     e    Bu-si1w   s




                                                                                                                                                                                                                                                                                                                                                                                              uv       r
                                                                                                                                                                                                                                                                                                                                                                                                           pl   tt




                                                                                                                                                                                                                  Nitro                                       l
                                                                                                                                                                                                                                                                          omfm
                                                                                                                                                                                  wnifl'ut fj                                                                             fqecdol


                                                                                                                t   4   fl           A       f   ILI   DP   f
                                                                                                                                                                i    1   i
                                                                                                                                                                                 iO       I M                           I
                                                                                                                                                                                                                                 t           hB                            1 1              h   I   ii   I
                                                                                                                                                                                                                                                                                                             1   1-1   3           i                f       1               ii-lim   1


    irlif     corl Lci                 ud    cmopktle   wo
                                  i nduclvd       fi-om
               Iv iril   if                                 ii
                                                                 psi




    W Ll     CIO                                                                                                        T    I   I   J   I   I   C                  it       I    I
                                                                                                                                                                                          I   r               I
                                                                                                                                                                                                                  I    c     I       ic           I       I       I
                                                                                                                                                                                                                                                                      I   jj       i   I    k       nor          ull   I    m          il   I       F



    dtpose         offlic              fire-ai     11 tud        111   this   rm-13   to   the   p2l-Wll   iO                    Ccbon                  A
                                                                        Wh'a fv prblt                                                            1h         S M'Ij-q




                                                                                       N    1    1 F   I
                                                                                                                                                                                                  1
                                                                                                                                                                                                      j                      l                    1                                         P
                                                                                  7




                              i   fW       ow




                                                                                                                                      1 ld




                                                                                                                                                                                      f                                      I
                                                                                                                                                                                                                                     I
                                                                                                                                                                                                                                         I   ff   I
                                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                                                      I   V    I       Lf                        I         11111
                                                                                                                                                                                                                                                                                                                                        1

                                                                                                                                                                                                                                                                                                                                                t       I       I   T   Q




                                                                                                                                                                                              o       11
                                                                                                                                                                                                                  p
                                                                                                                                                                                                                        I            I                J




     t3       ie fl cd             in    d                                                                                                                                                7               2           1 if       c            n


                                                                                                                                                                                  UO'W                                i'l                         Fk



    P111 f




                                                                                                                                                                                                                                                                                                                                                                                                                         US00000130
            Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 7 of 111 PageID #: 477



                                                                                                  f   r   1   In               h   I        I'll       e         in           ir    n    Ili   i   i   o   1




                                 I    ml   on       thi   form          Ivoplive                  in      ork llml                     mil             M         I'lle         hcen 4A



lo oh d uiflc   the                    I        t    SC                             All   ntric mwit                                   he hmitIv                          i
                                                                                                                                                                              111 n                in      i
                                                           1
                                                               li           Bu                niplvfic d                   Person                  n   ill
                                                                                                                                                                      R                 TI-11 F                        Vf




                                                                                      i   i   1       1




                                                                                                                   f   I
                                                                                                                           ei          Fe              i
                                                                                                                                                             1    1
                                                                                                                                                                      1                 rc                     t   f




   d   ri   5




                                                               1   11   2   t




                          J   Off 1




                                                                                I   F PA          GE      i        P       E    C        M         F       S      F       P        11   11




                                                                                                                                                                                                                            US00000131
                                     Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 8 of 111 PageID #: 478
        i    L C r       H             I    h at n               i       a                                      in                                   lr               lruv co        rect       and           con-lplcie                             I       hm         e     read lvid                                Ulldk ritltnd                      the           vlficcs                                                    and             D Fmidon            on   TF        Forlil


    4471                     1       till       derst'l                  Td dla                                lia       i                                        to      question         11 14         if         aril       not          tile                 actual                   transfrree bu                                  or      N        i    crime            punist-mble                    as      i
                                                                                                                                                                                                                                                                                                                                                                                                                           Telon                   iiiitiez       FLdcrnl       Inv        and

    ma                   nNo                    jokltt                   St we                        Infj       o               I            jai         I   inlderif lnd                 thm       a        perswm                        fig              fflh             el                       es              to   an      of the                    fjuc tiom               i   I       h    d1rough                 I   I   J       and      ol    I   2A   dwoil-h         I   2x

                                                                         n           purchl sillg                                     ill    rccekingl                a   fire   Irlwl      I   linderstand                             flilit               a
                                                                                                                                                                                                                                                                      Person                  11       ho gnswers                           12S                to       question                  1   2A 1      i's

                                                                                                                                                                                                                                                                                                                                                                                                                       Prohibited frorn
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     receh ing or


    possessing a                                                                              unle s                 tile
                                                                                                                                            Person        anA             ers    I   Qs     to
                                                                                                                                                                                                    quc iiion                  12A 1 and                                      pvtn ides flw                                     docum 2iitation                             required                  in   I
                                                                                                                                                                                                                                                                                                                                                                                                               c           I       also            undi      ritnnd     thLii   matin

    iDill            fMW                    0   I
                                                    ll          Gi                       Itel                                                  o     12       B   i
                                                                                                                                                                                                     OiTllsi Tf PieRN                                                         R       ellmical                         On                       resjiee                 O   t    1i       MMSAC
    f Lqom                   under                          1 ederal                          lav               and                   Fnal     Aso        violate            State         AnWor              local        lzm                   I           furrhel                      undersiond                             flint          the           vvfictili          t        purchase               of        Rmarm                     for      itic
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     purpow       of


    resa             Ie      for Uvelillood                                              a    i   I
                                                                                                      d    pl-ofit                    itjlout             a Federal               firearim           I    ic I   n5e       k            a            io      I
                                                                                                                                                                                                                                                                 a    Oon             of       Fedtra                       I   hw              SeLi            I   I
                                                                                                                                                                                                                                                                                                                                                                        IsIrvk   till         I
                                                                                                                                                                                                                                                                                                                                                                                                  lsj ur       Questio                 I
                                                                                                                                                                                                                                                                                                                                                                                                                                           I   I   4J

                                                                                                                                                                                                                                                                                                                                                                                                                      15           Ceifica

                                                                                                                                                                                                                                                                                                                                                                                                                           F-77
                                                                                                                                                                                                                                         le          Completed                                         B               Framsfe              ro   rS           ell



    16               Type                   j           firc miif                        s   I        tc                                                                                                                                                                                  1   7        1   F                            i       al   ii
                                                                                                                                                                                                                                                                                                                                                              qualifyi




                                                                                                                                                                                                                                            10                          1     f hM-1



                                                                                                                                                                                                                                                         t




                                                                                                                                                                                                                                            ol               CAW MI W                                                   1




                         10 211111 l                                                                                                                                                                                                                                                                       l           FF        Yofi




                                     Oue                        inw                      19 26 or                                    21      VnSt         Y                wplood               Frior            Foll-li                    Villml'el                                 Of-lhe                           Fir


                         D 11t2                 1ho                                          rc                      I
                                                                                                                                                                                                                           i        r       A            K       ci
                                                                                                                                                                                                                                                                                                               i       h        J


                                                                                                                                                                                                                                                                                  I
                                                                                                                                                                                                                                                                                                   I
                                                                                                                                                                                                                                                                                                           YV      e




    Nc                   File




            04               0

    1

                 t       J-1     i n                1
                                                        1
                                                        I
                                                            I
                                                                e    I   1   1
                                                                                 f   f
                                                                                         I   k    11       d




                                                                                                                                                                      Section        C          Mwit             Be Comoleted                                                 pir-son


I       f
                                                                                                                                                                                                    Ax        fir     in       Oic           Lmc                      111     I   th              77-an


Cc6oll                           I

FE           e   I   t                t   17            Fro                  anli                      I
                                                                                                                 i           i                                                  icctioit        A   of        thk          fowm                  or                   still           trilei               vorrm                    a                          rlploe
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 L




                                                                                                                                                                                                Tr                    1 01c    r   11            lFe         C nu Nt     o    n       t   i            e   t       1              t 1-1  fe 1




                                                                                                                                                                                      S-TAPLE                       lF     PAGF BECOME                                                                         91 RARATFID




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        US00000132
                             Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 9 of 111 PageID #: 479
                                                                                                                                                                                                                                                              Mims N                 Nnt        Vanif



                                                                                                                                                                                                                                                                                                                                                 15be




                                                                            Cloe              of   Busines                                                            114    At   r   10 VYV                          P Sch                  QS
                  Total           NLlillhCr                     Or FI-CoNTIS                                                                                         MY     0g        a
                                                                                        not    use    nun-nak




                                                                                                                                                                                                                                                                            C
                                                                                                                                                                                                                                         I   c    t   e   j   Lre       i   h is     3


                                                                                                                         xmhm                    dw Punin                   ho   ItnipRod                             Midon                           B Alust                                           QmKom 35M
 I
     Mt                     tat                     Q       1   hmn mad mW undenland                             it                                                    D-11-iiliti        m   wn                                                  o-4                          thc   im                 till                       Ile-It




ims                   vmv                       and         vmqAw              wo                                               in    rNmrd           has    hem      cinnpkted           at       rn bansal                             bvsincs                  fit                    I                     ir allises     includc


ienWorado                               conducod                      ham           a
                                                                                        q11          hj Wm Own               m   ent        in   the   tune      State      in   hwh              dw Ncenwd
                                                                                                                                                                                                        pmmkv K Immah                                                                    or

requirvinelIN                                   of 18           t   I SC    922lielf          UJIIEss    this   tronsoMion           teui    bi_s o    de    nied or    cmicOMA               I
                                                                                                                                                                                                   Whonatil on We bmis of
Sm6m                        A    Wind               Smbon            C     R   aIlihal A               0     my   Mkohn                of the idcwift ltioll                 ruvirded              in
                                                                                                                                                                                                              Ifin    oitol
                                                                                                                                                                                                                                         18       Imil        nly       rc-N   erifii        ati               t   Him   of   in

                                                                                                                                                                                                                                                                                                                   ev                       or othm-ii

                            of   flit           fireavin s                fistult       oil   this   fmall   to flic             idendfied             in    Section
lispose                                                                                                                Person

3    4            Tmnslbrorl                                    SAW            AMw             Pleme pnno               In           rwsleivr Se                                                                                                              rmspnK SAW



                                                                                                                                                                                      FnpNs                     M         1    FOR                IW
                                                                                                                                                                                      No              VY06 4                         a       WIT
     a    rpo f                    i
                                       ll           I   I                                                                                                                                                                                     air




                                                                                                                                                                                      HAW             Wom M
                                                                                                                                                                                                                      x Fri




                                                                                                                                                                                              Ll                Il   ard            1         T




                                                                                                                                                                                      C       ANWOO                   mot
                                                                                                                                                                                                              py     Wild
                                                                                                                                                                                       ran            ngsykr


                                                                                                                                                                                      EWUMAn 9                                      MUM
iron              ami             T                                                                                                                                                                   ll       zKpo i r                  I        J't iin      I


Anh               5                                                                                                                                                                   poiri           I       tU iFln           rijj          La          pfr1j

                                                                                                                                                                                      and         t                                          Na       IIN


A    1   Le   r   1
                                r In        I                                                                                                           nw
                      ill   ctiopict                        d                                                                                                  7a                                                                                                                        Mow            i

                                                                                                                                     vnK         punWhoUr
p Mmin wwe                                                                                                                                       20         1E Inti                   Th vandOw                                hiya                   my
va                IM              1             A
                                                                                                                                                                 1
                                                                                                                                                                                      OTW to the                              unwcri MM twwcorz-c                                        I    afl   1




                                                al                                                                           11mcal              b                                    hu      QF          i   urNc                  to   rnit             illid or           ra      the


                                                                                                                                                                                      colopleted                     li
                                                                                                                                                                                                                              tll    Ill                  k Lon
W3                an        M      i        M me                Una   j                                                                                                               fk'w        he

                                                                                                                                                                                      answ asund                          ly
Pare              3         ah




                                                                                                                                                                                                                                                                                                                                               US00000133
          Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 10 of 111 PageID #: 480




                                                                                                       d    wfl                  Ii        th                                pfemkP5
                                                                 W   W   Ill           f   f   h       lb L         I   1    I   L        sif   t   re   i   I   I   h ich       111   f                T   d       1   i       olike i

1ww I1        unless the             18   U                  A                 I   I                                                                 I
                                                                                                                                                                             I             pI   f   I
                                                                                                                                                                                                        A   S   i           I   111   N




    1              i
1        rz    r




                       m
                           0 w   0



                                                                                                   i    C   I
                                                                                                                I       H    0        I   C         W




                                                                                                                                                             re       flo        0         actull                                     LI




                                                                                               1            1                     I




                                                                               A D




                                              III   Tlli d               imd-11                                                                              i




                                                                                           Continue                          to           vo P
                                              TAPLF          W                             RD-OM                            IF                           RATED




                                                                                                                                                                                                                                           US00000134
                Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 11 of 111 PageID #: 481
                                                               L    Ina Nonylewn                              I   hm c      road      and     n                       Mumoons wd            DAW               n   A

                                                     U-stion   I         if       I   am       nof the                Icmal ma-mrci ceybuyor                k                   a   My        under

avn         al-sc                                                                                            ho   nnsm on         1   ps      to
                                                                                                                                                   un   of the   UP                                                   h       I   1c

is      prohibRy              woi                                                          nd           ti        a
                                                                                                                      pei
                                                                                                                             rn   Nfio      ansaeis                                                                       0   f




                                                                                                i                 aad       prw ide         tile   docual'oll




feloo           under Feder                                        nd   or    1       0    1        i   A     I   fu her undentam                                          of       Hremw Ar          the   purpme

mule Or helbood                                                                                is       a    N-I'ation       ofFederal-hTn                 5ee

            DUORFM
j

    I   I                                                                                                                                                                            Carl




                                                        Aeon            B             NNI               Be Cof4rlefed                 By

                                                                                                                                                                                I
                                                                                                                                                                                     owfill



                    hu
                                                                                          Cw




                                                                                                                                                                                                                                       I
                                                                                                                                                                                                                                           I




                                                                                                                       WON
            l       thar      fll   nn-5 Ier   to                                                       M     am VM Nun                 e



                         r2          AW   3    e r




                                                                                           WON                         ConNnaw           to    Next     Page

                                                                                               PAGES BECIAN                                 SEPARATED




                                                                                                                                                                                                              US00000135
                     Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 12 of 111 PageID #: 482




                                                                                  P11-1c
                                                                                            TIF       Arm 3MA4             For      IN RQW Pumh                                                                                                               Bmwe Dy
          Thu    TT Y 77 J K                                                                                                                                                                                                                 s   a            W Mpmn
            Oj
                                                                                                                                                                                        Lity   Mm-Nqu
                                                                                                                                                                                                                                           0im   a
                                                                                                                                                                                                                                                     PrAw         Pini    tonswr




                                              Af De ied C                         lcwmv              to   Pwn             ho   f
                                                                                                                                    implain                     1                            AM        Compkim

 I
     CMAJ        Wo                                                                                            iind    DeflinTom          ou            ON ATF nwm 1
 no CMTMK                 WK        Nat                                                                                                                    lictvl    txt        hi       i
                                                                                                                                                                                                                                 d   pi-vinko        includ   i   hieaiw S'i


 wwwul                usnow                                                                                                                                                                                                    III                                  thc

 injAnusils                   of   18         KM                                            ha                     or f aiiudli fj        I                          ccrt              on

 SMn             A   OM        SmAw C                                                                         ificadoil    v of      dul           in   11tws                                                                                                                  C
 j   u    couipleted               and        3                       ppv'ld Ic   to   dw   1i                             4                  he'lief                               11 it    UnEm           hir   file   if                                       oventrise

                                                                                                              Sn K
                                                                                                                               is                           ffitil       it    is                   1 111                            tit
                                                                                                 I
                                                                                                                                    fll                                                                                       sell

                     Te                                                                 Whed              0
 ia




                                                                                                                                    Evpov Iiinil                     w        Fir


                                                                                                                                    Monti OPM


                                                                                                                                    Mon                 ban



ON km                                                                                                ar ot    hk   h
P Mmem MONK                                                                                                                         Tjj       It   ij 1 1 Ijr        f Jj

Ik    c   dial
                 P'N d                            sulbioi lo-A                                                                                      lklf


                                                                                                                                                        Mkw

                 Wd
                          ilifll        lb ticul

                                        I's   ic'112   d
                                                       1v
                                                                 If                                                                 uf11pk iQdb
                                                                                                                                                   A                      w
                                                                                                                                                                     anodwl

401                       n    Tc       vaRw        mawT                                                                                                    tul'skr


                                                                                                                                    wwas wd                      ognmummonAW


Page




                                                                                                                                                                                                                                                                      US00000136
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 13 of 111 PageID #: 483




                                 i
                                     I       n d                                       2 3   i       I   f   H      i   111   i




                                                                                                                        onk             li       Lh r

                                                                                                 in          w           m7l
 I   T   IL   I   U Tr                                                                                              k
                         L   h
                                         i   jr      r   Be Con                1   f                         Pi l                 13   11    h       P




                                                                                       ill   11 llriwll




                                             n   t        n
                                                              7

                                                                  u   i   13
                                                                               f                 i       R i        i
                                                                                                                                       IS            4




                                                                                       er        C'awinuo                              to        i
                                                                                       E                 E   c




                                                                                                                                                         US00000137
                  Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 14 of 111 PageID
                                                                                       Delialdow
                                                                                                #: 484 Form                                                                                phr                                                                            on        Vffl
I
     ceviif                                                                                                                           re Id       uld                                                        1
                                                                                                                                                                                                                                          tiod



47J           i
                  L

iw v      illmi        ii laou     S-tm Indor                                                                                                     0       f
                                                                                                                                                              f   I   n    fir   I
                                                                                                                                                                                     he                          i    l    throu-01   I   I   J   11   dor    12   A          1nm

is   prohib iud            fi   ol-11                                                                     diat      I    Persoll              1   ho     m1swers                 ves         Ili
                                                                                                                                                                                                   que-Stioll
                                                                                                                                                                                                                      I   1A I i   prohibrtk'd           frol-11    reck-J           i




                       a   6m                                                                                           113d
                                                                                                                                      pro idr            dli2         doeumonl idulri                rf lpfirc                                          Lie        1110       DIN




fdon f        under        ruderul        kn    ild   ijf
                                                                                                               i    I'm    thu          under-Onrid                       Out        the    vepetiiiN    e       pu

rcl Ile     rm        fivclillood        mid                                            cen'se        k   11       iolation             of    l   edevIO              hw         Set          lnxtrlic ewe




                                                                                                          Be Completed                             81     11 aflsft roj


                                                                                                                                         17        If




                                                                                                                                              111        ol




                                                                                                                                                                                                                                                                    i   1 1
                                                                                                                                                                                                                                                                              1




          Th-1                    ni d   iRuk




                                                                         6m C   is   Ivit   fie   f
                                                                                                      mlepleleu                       Pel fj InU



                                                            rF   C   t




                                                                                                                               till     true            Corr




                                                                            STAPi t          JF
                                                                                                                     contim-le

                                                                                                      PAGES BECOIE SERARAJ
                                                                                                                                                  w           s4
                                                                                                                                                                                      F-D




                                                                                                                                                                                                                                                                                  US00000138
                   Case 3:19-cv-00208-GMG DocumentFrmiifjr
                                                   10-14jr sener
                                                           Filed 06/04/20 Page 15 of 111 PageID #: 485                                                                       EI en                  ir-r
                                                                                                     CojnpletLd      BY




       A   I   I    D E                    Bv       th-e   clwi        of   But                                     Form KM-l For Multiple Purcki

                                                                                                                                                  t                                                                                                                n
                                                                                                                                    i   1
                                                                                                                                                       0

                                   iC                      Do my        usc   m    I


               7    4 12   1       1            c   ft        S    1




                                                                                       I
                                                                                           C          Tran Ari-ij           h   c       Firt rrws hist Compl                                                                                             1-3   i

                                                                                   d       Triv                fit                          Vk   ho        conlpl ed                              1


I

    LCrtil         01A         I       I                                                                                                                      w       on         dik              ATF           U             fit   4-17                                 lid


                                                                                                           r


                           wr                                                                                                                    jil       IliCil     ijj


                                                                                                                                                                                                      ci l                    on    flie


                         Id                                                                                                                        rexorIM                  in
                                                                                                                                                                                 ilm-stion
                                                                                                                                                                                                                    It    wd             m-i


WoN    COMPA'fed                                                                  app                                                                                        HkA              01A        it        i     not


                                                                                                     r'on HLmiftv I   Ili   17ection



4




                               YU                        1S   I   I Vlfl           At          TIF                                                                           I
                                                                                                                                                                                 Z        I
                                                                                                                                                                                              I         i f         t     f




Put




                                                                                                                                                                                     11       fit                                   2t     FU        M
                                                                                                                                                                                                              it        rO
                                                                                                                     A Fomi                                                                   h                                                 t2
                                                                                                                                                             I
                                                                                                               ft                                            illllj     li-lcd                          ii nlhe

                                                                                                                                                                            o1c I             ol t4


                                                                                                                                                              PYA           Y        Uld            i




                                                                                                                                                                                                                                                                       US00000139
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 16 of 111 PageID #: 486




                                                if   l   4Jv   d   MJ

 L                            921    A H   enfauh        owst      he   huc




 act




                                    001    1   fol




                          w   AMA   OU          W




                                                                              US00000140
      Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 17 of 111 PageID #: 487
                                                               i
                                                                       na        c   rem gAu unoprown                            me Aoutev

451   1   umersw                                           HIO           ICILoll                                      i-T    k   I   Ca-iWW   pUnk l
                                                          ha           an            cm 1 es             to   p    of       th




                                  n    iiiai                           rurther             dqmd                 sw          Ow       mpMoe pmAme dhmwm
                                  s   ljcew      i    o    violation                       of Fcflcv ll        ha v         scc       wlmv wsjw meumn 10




                                                      ji           j     1   1       Ili            j




                                                 Im       nn       L11               M     t

                                                                                               uc       wrw           ond        cmnMQ




                                      ronWhyMellur                               CoMme                  bw    AW      Pay
                                      PLE   IF   PAGES                       BECIDIE SFP                       R        xl   H

          1




                                                                                                                                                           US00000141
 Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 18 of 111 PageID #: 488




iN-DER   11   thw   Ch   If   B   t
                                      A   F   V   I-n   31   I   fl-l   rm   I   N   hiolc




                                                                                             US00000142
     Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 19 of 111 PageID #: 489




                                                                                                             f   I   iiii

                                                                           jY0               limw




1
    HIc

                                                                                   i i       L    O il
             n   j   i   of   I
                                  I   1'1   U   f


                                                                           I   P                         1




                                                    H      i       I   1




                                                    i   Ilk    0




                                                                           f   i         i   rl




                                                                                                                            US00000143
         Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 20 of 111 PageID #: 490
                                                                          n 11d                                                                                                           i   i
                                                                                                                                                                                                  c   z
                                                                                                                                                                                                          10   i   r   I   li   T   I
                                                                                                                                                                                                                                        fiul



                                                                   noT            Mc               alccu              ll            tran IL                                                                                                        i   11




WIA   A110                                         f           f         1
                                                                             it
                                                                                  I       i    I   f-I                 i        i




      hibited   tr                                                                                                                                                                   es

                                               Ldon                 i        dI                     i    i   d p           i   o I                        i        I




                                                               1'10-1                 I       I'M-thi2l                                                                    lh
                                                                   i-I   a                    o lo       i   i   o n           o    f   F L   i   1
                                                                                                                                                      c   ri   I       I
                                                                                                                                                                           zi
                                                                                                                                                                                     S




                               Fic




                                               f               k             m w                   f         irM               tj       u                      i Il             fM




                                     TA   11   T       I   V        F-I                   F              81      V1   CCO                   f         s




                                                                                                                                                                                                                                               US00000144
                                          Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 21 of 111 PageID #: 491




                                                                                                                 Wled lfaniacdonq                          AQ        Pumn M       ho   Complend                Section                   Must           COnplac flucsdons      3   i 16

                                                                                                                                                                                                                         W
                                                                                                                                                                                                                                   13




    I      f    c   I   f   i   F         t   11   R                                                                                 N                                     M     Tymnuhns           M Th All                            4010            i
                                                                                                                                                                                                                                                                W
    truo                    corm                         and         vomphle                                                                                         hru                             ni    fict sv zal                         f




    tarnpomrd                                            conduded            hT                                                                                            v   SMN I   Vkh          Ow    hunwd          Oxinnh          s I       h



    inquirenwnb                                              14   18       UNC                                                                                                     MUM          I    furdw Wfv
SMUMd                                                                                                                                                                               mwd

    j                                it       r    tho
                                                              soul


                                                             fir a
                                                                  and o Suc
                                                                       I
                                                                            OUR

                                                                                 lisicil
                                                                                           or
                                                                                                A

                                                                                                AW
                                                                                               In   0       is
                                                                                                                 law alplialle

                                                                                                                 finfal   lo   the
                                                                                                                                         M Ow       hrearn

                                                                                                                                                   idend       icd   in
                                                                                                                                                                                       N   n
                                                                                                                                                                                                     An


                                                                                                                                                                                                    bekf
                                                                                                                                                                                                          WmAn
                                                                                                                                                                                                               W    4    N   not        M              Al       kw   nw

          i'spose
                                                                             I             f            1
                                                                                                                                     PCI-soi   I           I




                                                                                                                                                                                           AUICI                    1         1
                                                                                                                                                                                                                                   0         tri            i




Vni-po                                    d            01t    i If                                                                                                                         OW       AM-PT



100                     to           Un
W               Am               OW                1


in              Omm                                                                                                                                              11 IT o
MW vyl

1       I-Iji




                                                                                                                                                                                           pwon5vam
                                                                                                                                                                                           md   or                       t   i r    i


AD                          d


                                                                                                                                                                                                                                                                     MB   ii




                                                                                                                                                                                           My Own          A    t

                                                                                                                                                                                           YO            TM we      MM                  on    mw o
                                                                                                                                                                                           hu r       i unahi       nincl

                                V                                                                                                                                                          cul-npkct       j   biancfhu

                                ra    Wd                 K    W                                                                                                                            SPI me         lmmqkm



        age                 3        4        6




                                                                                                                                                                                                                                                                                          US00000145
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 22 of 111 PageID #: 492
                                         Fi re-A   ri   4




                                                                             US00000146
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 23 of 111 PageID #: 493
                                                I
                                                    a   uit niiul   iNlft   I
                                                                                I
                                                                                    t

                                   thf i   I                   ho
                                               prson      Nt




   I    Flq                                                                               i   of



       Jlilwift




                                                                                        US00000147
                          Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 24 of 111 PageID #: 494




                                  E                                                                                              plele                  ATF Form 3310 4 For Multip                                                                                                                                                                       in 5      cmleculh                       Busjmss DaYs

                Tntal          umbt r                      of Fir-irms                         Trmsfe                                                                                                                                                             i

                                                                                                                                                                                                                                                                                                                  V    parl
                                                                                                                                                                                                                                                                                                                               oCihis          tnns i            tion      i   a    pav   n   I
                                                                                                                                                                                                                                                                                                                                                                                                  d    t   ri   I
                                                                                                                                                                                                                                                                                                                                                                                                                    p   Ti



                 1w                  I                             i       Do                   usi
                                                                                                                                                                                                                                                                                                                                                                                    Abtw
                              o't                              E                     twit
                                                                                                                                                                                                                                                                                                                                          rioii          Qucsti                24


                F-w           il-c       b         1                        S              I




                          t                                   11   11111c   and                Iddr s        III   u                                 lfcr              and Fodcr d FH earn                                 1
                                                                                                                                                                                                                                              nt                  n
                                                                                                                                                                                                                                                                                          e


                          T              1tmih i                       k A-1t AX1
                                                                                     C


                                                                                                                                                   mferrinIn7                            The    Firctit-f-11 i                        M ust                           Coanpkto                            Questior
                                                                       Deniod Canceiled                                Trmsactiows                                     flic        Per on        k    ho Coniplelod                                                    Suction                       B     Must C

           rtik        thtli                                                                                                                                                                    d Definitiow                          on                  this         VFF Foam                           4-473             the informit

 trui           cortect               Ind Complete                          and            3       this   end                                                                              il   oooiplet d                      tit           111                 lianstd                  busille S premisL-s                      Iiceviscd              prem                    include bLlSiil s

                      luil           coilductm                     fvmn         II                           w-1       ShoIN     Or                ont                                     SLik                      hich                                     licensed                                                              imlest                   transaut
                                                                                                                                                                il-t




 btwpot                                                                              qualiftt in't                                        el                           111csall-o                     it        11                    lite                                                                   is       locitict-1                    ihis


ruiluiren-wim of                               I       S   U SC 922 c                           Unless       thi       tv aivsadioil               lt   3s bc-en                   Jflied       or   cliticufled                      I       furdwr                        ccrtifv                 oil   the     NSIS        of      l
                                                                                                                                                                                                                                                                                                                                          1     tilt     It mi-SreaT'SImi ey S 1'espowws                                     in


Seetion               I fand                 SwTtion               C   il'applicable                      2M            1   crilic   Ition              ofthv                                           revoi              died               in
                                                                                                                                                                                                                                                              question                    18 11nd           In N                                       at'flic    fillic       ofti-111-14c


WO          COllipleled                       and J Stalc                       oi         local      la t   tippkable           to       the           firearms                       huine               it    is   m               belief                          tht        it       is    not milawful                  For   me    to    sell dctiver               h-anspoif              or

dispose               of the ffiearni s liswd on                                               this   form     to      the per-son                 identified                      irl   Secfim A

                Tran I ry V1
 1-i
                                                           el Itfl     s   TN        III                  we p iia 35




                                                                                                                                                                                                                                                                                                                                                                                i-oFn     A   4    j




                                                                                                                                                                                                                            I    A            t       I   j   D       I     oi   j    t




                                                                                                                                                                                                                            JI                2r                  r




                                                                                                                                                                                                                      poll                    1


                                                                                                                                                                                                                                      Ir                  mirl                                  or    M     mor

Ait             T1




                d'w


   al      bl'o-woow                                         fi    j                                                                                                   EtArt



       1
       T   iD   jj    I   T
                          4   1          I
                                             d ud              t                                                                      i        I    1c 1    1
                                                                                                                                                                       t


                                                                                                                                                                           t
                                                                                                                                                                               I
                                                                                                                                                                                   Ycu    tld                         II   he             I
                                                                                                                                                                                                                                                                      rvi    bu                Tr    mu
Itii        ar         Pr                    11'1v             id                                                                                    ptdoairlt                            4m'j                                                                        11C    AN-it Cr

                                                                                                                                                                                   0                                                              1           Of                     to    ccs l          Ind o
                                                                                                                                                                                                                                                                      by     mother ptuson                             CICILlUir U        JW
                          c          o Fj                  Dmc         Ma                                                                                                                                             1711                    021                                                           MU51          IlWrl            as


                                                                                                                                                                                                                                                  r            Ind        itnl




                                                                                                                                                                                                                                                                                                                                                                                                            US00000148
           Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 25 of 111 PageID #: 495




                                     no   and w           Ip   if   if        32 0000             ffile




       the




b'k   cd   uit                                                      o    t   1 cs   n   1   u         u       I   I   i   1   3         r i       n   i   TI       i
                                                                                                                                                                       n       i   j   At   V




                                                                                                                                                                                                19-6




                                                                                 1          flw   Oil                 1i




                             Ini'l




                                                                                    Conlinw                           tn          Nea
                                     T    P   I
                                                  F   i
                                                          F                  F      B             0       I                   S   11   13     P   1   T        I
                                                                                                                                                                       I
                                                                                                                                                                           i




                                                                                                                                                                                                       US00000149
                Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 26 of 111 PageID #: 496
     cur                                                                                                                                    I           11n e                            i-od            Ind               UndsT wm                                                                                                  ioid     Doflait1mv        fin   A   F



JT73        1
                 Lai       juri                                                                        I        im      noi         thle                        ocund                            fl Il-h



Di   D    J11 R        k   WIL ii        I
                                                                                                                                                                                                                                                   of   0w       q    I
                                                                                                                                                                                                                                                                          I
                                                                                                                                                                                                                                                                              eJii   I        j   I   J   t   I           Lfll




         rul-W                  h-orin                   Nrenryll                 I       ullrjev tmffl                         111i                    i               Pei              1011             ho                                                          to       pk slk
                                             pui                                                                                                I
is                         ll
     p
                                                        111
                                                                  I


                                                                                                            6on             LOU                                                                                                                                                                                                                    doii wd       thai     nuflin
                                                              1
                                                                           ks     t   6       qu                        I                                   Ivld
                                                                                                                                                                                         firw




            uTT                 Federi             vi Aatl        slno and                        or   locill           h   v               I           ful                     ther             undersmild                                    that     hc       i
                                                                                                                                                                                                                                                                              Pvhti c         pil                 i-W   of fivem            Ills   For   the   pilrypon       of
f Amil

rt Sflr     w                                        edel 13      f   ii   ri 1   vill        I    tic t    m       i           a   i       i
                                                                                                                                                    1       1       n       t   i   11   R       o   1   F i      d
                                                                                                                                                                                                                  i
                                                                                                                                                                                                                      z2   r n     1       1   l             ev           h ls rw        fl           m             012


7F-FITC1 7



                                                                                                                hht             Re COMpli                                                    AM               R
                                                                                                                                                                                                              t            I




                                                                                                           jj




                                                                                                                                                                        1
                                                                                                                                                    1           3


                                                                                                                                                                                             i




                                                                                                                                                                                                                                                                                                                                                                                   f




                                                                                                                                                                                                                                                                                                                                                                                   t




                                                                                                                                                                                                                                                                                                                                                                                       i




                                                        ill                     ml A              of   011              COrm                    orC                             tffl             V                    CM       T       L                rj   c   I   mlill




                                                                                ST        I       PL   E        I
                                                                                                                    F       1       C           ES                          13      F    C                i           S
                                                                                                                                        I




                                                                                                                                                                                                                                                                                                                                 A     I     Tli




                                                                                                                                                                                                                                                                                                                                                                      US00000150
                            Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 27 of 111 PageID #: 497
11




                                                       HH CIOW           OF BllsiflQ           I F     Form J310A For Iultlple                                                                       rJ        hind'oun                I      hin


         Y
         71
                  ToLil                               of   Ffrc anm TnSfei                                     lIP      I   rl                       C0
                   017            illl         IiJCL       CI   Do   w    use
                                                                                                                                                                                                                                                           wi        24



                                                                                                                                                                                                                                                                          ri   r 31   p    T




                                                                         nddr
                                                                     I




                                                                                                                                                                                                     I    10 s   I




                                                      For   Dcn                                                                                                                                     14l t
                                                                                                                                               Colliphood

                                                                                                flti   do-vr     ll-l   d                                             1   k

                                                                                                ord            bolo

                                         Cot                                                                            L            ill            hich   fltu       hc 11 w-d

                                                                                                                                               Jlcd

     Sidion             A     wild
                              I
                                               SC-a                                ni   veri                                               0201-tk-d        in        ipics6ml            IS   nd        P'l          e-ll   crific 1lioll    M   tilt   daw
     11       a   compl e                                                                                                                  4   is    ill   belief         tl ot     ii   is   not   unh              ill     For   I   o   iell   HiN     er    tr


     ffi          ose   ofil                                                                                                 I   I   A
                        j   Is




                  Tic       o 01


                  r   111 2




                                                                                                                                                                          i   flh




                                                                                                          llli   11




                                                                                                                                                                  1 1 th

                                                                                                                                                              i   T   tmibk

                                                                                                                                                                                                    r on




                                                                                                                                                                                                                                                         F Forno      1473
     p   I    u




                                                                                                                                                                                                                                                                                          US00000151
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 28 of 111 PageID #: 498




                                                              KlLaion                        or      flit        i       1111




                                                                          J        rfflc




                             I   i       J1          Eli 11   1
                                                                              h
                                                                              4


                                                                                  1
                                                                                   i
                                                                                       1   fji   c       v       c3             F




                                     c        Elln   i        mwi                  t   1             1   d   I       i




                                                                          put son'lih                        B




    m
        0        zis




                                               h     i
                                                     i
                                                         s    1   f
                                                                      1
                                                                          c   T   ij




            rd




                                                                                                                                    US00000152
            Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 29 of 111 PageID #: 499
                                                                                                 We                W                                     Mum                                                Fm
I
    cudh


      SO
             On      Ms   1
                               1   no         W   Quo COTUL   and       COM             w    I




                                                                                            ho
                                                                                                  naual

                                                                                                 amn en
                                                                                                            rnd  wWuqmd
                                                                                                             UnKredbu a k
                                                                                                                   m      to             of the
                                                                                                                                                    Te
                                                                                                                                                    aminw puni I

                                                                                                                                                    qunthns H
                                                                                                                                                                   I




                                                                                                                                                                       a
                                                                                                                                                                       I   I     im WimMms
                                                                                                                                                                                 Am   un i
                                                                                                                                                                               T Hi md w ILL
                                                                                                                                                                                             OWN
                                                                                                                                                                                                 un   ATF


                                                                                                                                                                                                 tbrauA
                                                                                                                                                                                                       W    wmd

                                                                                                                                                                                                            I
may                                                                            rt




                                                                                        M
                                                                                                                                   any

i   prohibked fron                                                            nd                 u   prwn         hn     nw P
pososhp          0   Aman-fl                                                    I   ld       2And pnn hNs We                        dOnn adf
                                                                                        41 eflik2d                                                       iij   0
                                                                                                                                                                                                                      f




khmy       unr       FuderM    On       iii                                                  f   furiller    undersiowl                 diat   th

muk        Fur   h Mood wo pa                                                  is            iolation        of   Fed vid                      iscollufrsic




                                                                                                                                                                                                                  I




                                                                                                                                                                                                                  h




                                                                                                                                                                                   WA        v




                                                              Tninslorovisviler                      Cowinue             to       N'i



                                                          sl p J    I     iF        P   GFS          f3jr-A'O     A It        1
                                                                                                                                   7




                                                                                                                                                                                                  US00000153
                      Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 30 of 111 PageID #: 500




                                                 the         Close        of Busi                                                                                                                                                                                                                                                        wwcutke            Business

                       1
                               Nunjim          Lit   Fift ulm                   lrl   Cti                                                                                                                                       hcCk                     iranvnac oftll s                                                                                          yl lor


                                                                                                                                                                                                                                                                                                                                     ion     24 Alxj




                                                                                                                                                                       6 wIT                 Must             Comp
                                                                                                                                                                 Vho Cmnplot d                                       ei'iion                         15    tusl                           C'omf c                      Quo lioll's         34 16

I    ocllil           hllt           1    1   ll M   v   1-id'ini                                                                                                    Ichnjdo is              cm                       I       F    Fw-m4-1 3 12 ho                                                  ii-0                       ion v covdi   d    In


                                                                                                                                                                                                                                        bu'sipcs                                                                                                 incluk-s    h
                                                                                                                                                                                                                                                                       p         onliNi-s                                        pvemi Cs

                                    mlducwd              froul     l                                                                            f IQ       S                   Olid          111C                                  prkrud                        IS                                  iifflo        i       OIL   rr au-inction     has   n-wl    tht
                                                                         qtlw
                     w H USC                                 9-1                                  jll   ilt'Iliffl           M    lleTil     11                      C lncdh'd               I   Further cei-dt                                      on    lie               h             ol              I       thc                                 Cs   n2yp

wedon            A md wction C if                              ippfic      I   bli                                           ot   11   lt   id rk                kmi n 4'oIdal                   in    qw Uon
                                                         siate     fit   tok A        Lo    ari   abie                 tjl   firc'wllo         bmill                      it   is   uI v     helict     i
                                                                                                                                                                                                              fitit           it       is        nol      unhl

                                                                                                                                                                 n    A




                                               FS        I




                                                                                                                                                                                    il                                    A     fl l




                                                                                                                                                                                                 F    If-Ij    1-1




                                                                                                                                                           nit                      T


                                                                                                                                                                                         y
                                                                                                                                                                                         i
                                                                                                                                                       I




         I                 eNod       f
                                                                                                                                                                                                     diaT      11                                         ire     In         le                                                                                        Is   e


                                                                                                                     ill                                                                         r                                 o cld                  iin




              Vlffl        WP                                                                                                                                                                                   iv        ulothf-r


    44                li   1    i
                                                                                                                                                                                                                                1-orYeh                          ill




                                                                                                                                                                                                                                   I    I   t   jj   e     CF          I'l        I   f    jr   I              i   I   i   n




                                                                                                                                                                                                                                                                                                                                                                  US00000154
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 31 of 111 PageID #: 501




                                                                           tW   h




                                                                                    US00000155
                          Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 32 of 111 PageID #: 502
                                                                                                                         hl v             read           2ad                                                        ille



                                                                                                                             aalml trnngreu Q                                            bu er   j           is         crinn      pull
4473                  lmcfi v5m
                                                                                                                                                                                                                                                                      m
              1




                                                                                                             ho                           ors               es              ill         ow f the                                                        I   A   and       I   Ib   th rowd
                                                                                        Pei    Soll
maY         also

                                                                                    deri       tancl     that            n   person                     Nlho                ans ers                                     ti

is
         prohibi               fJ          from purcl
                                                                                                                                                                                                                                                                                   th It
                                                                                                                                  d pr         o         d es               t   h   o   d Pc   i   i   ITI   e 11   M      tion   roo   11   i   reff
                                                            mil                                                              li




po'v                           11




                                                     7-7
                                                                                               al   In               I   further                undorstaud                                  that             fix      rej Oid

                                                                                                v   is   a           iointion                  of       Ferol                                                Occ




                                                                                                    t    P't             Completed                              B
                                                                                                                                                                                                                                                                                               Ri
                                                                                          if    MlPi         4
                                                                                                                 1
                                                                                                                                           T7




                                                                                                                                           f   1 7 lj       I   j
                                                                                                                                                                        j                               I    1




                                                                            I
                                                                                    Lv         Fron                      dmn          AI
                                                                                I   it     thk         forin             11re         idll                                  corrt ck                   ond            cofnpleo
     I   cej ffl 1             Hint                  MY   2111S 1'11   ll




                  r   I   11   7   F
                                       c   i
                                               112




                                                                                T   z   n n                                                    n4inue                           to      N

                                                                       Sj           Plt          Jj      P                   S    I
                                                                                                                                      I
                                                                                                                                      I   Ec            0           I                    P   AR               TE 1




                                                                                                                                                                                                                                                                                       US00000156
                 Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 33 of 111 PageID #: 503




                                                                                                                   3   A          For       AN RON pusomms
                                                                                                                                                                                   Chec




                                                                                              TI                                           i6l   01    IV   1   ill




                                         For          DenOWU           cl   d                      the   P                                       in
                                                                                                                                                       p    4         tal


I
    mi   My      WE                  I   hs   c       road   and   unde kand Me NobTv kBinviinkv                       Q   infahium                    on           Oak      All        F         44D      kl   in   sedumn   V mol


truk2    cot     I       ra   nild       mlyk                                                                              kill   ij ICWd             3t    H       1

                          k onducival             i                                                                    Ach hichheWnwdip                                                         rut


injunirnuenh of IS                       UW                                                                       lb d tri cotaullod                   i    flit        dlN   cetlik              Itheha

SuMm  pW So     C 4 aWANY 2 np et
                 k                       n                                      i                        MmUnihn                  retawdul                  bi
                                                                                                                                                                        Ww
          am 3SiaW or         law ipplicablu                                        ru   it               buiil ss                 4   j    m              1wlief           that   it   i   oot   11oh



dom r we Hmainqu Hqui an this Rn-m U dw                                             wn                            sHon
    4    1   r




                                                                                                              r
                                                                                                          t




                                                                                                                                                                r       IrIpmomaj           W

A A      0           t




                                                                                                          fhn Of


16V mm PC                 A   0   w
                                                                                                                                             Nw                     0   At
                     Wd       m Ow nmw no                                                                                                    Am             dw pvi

                                                                                                                                             akimm MW                          yg u

Page




                                                                                                                                                                                                                          US00000157
         Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 34 of 111 PageID #: 504



                                                                       illroflyl




u   wq     jlmii




                                                                                            11   i   E




                                                     P   01 0     th               113 il




                                              lilk       j      ull




                                                                                                         US00000158
                Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 35 of 111 PageID #: 505
I   CUM          th   i
                                                                 1
                                                                     ba r         reI0      and        miders5ind

4413        1                                    mot the                 ICW If                                               el   k    cril

                                                                                  er
my akv              Vol                          1   V       I       a R    o                          I
                                                                                                           i       a       of                  f   i   t


G   pnAUTed               Rom pumhmin            A   tha             0   pmmn w Im aw ers
                                                         i       2    a n   f   111   ro    id     0       1
                                                                                                                   d   f
                                                                                                                                                       veq 114

                                                                            I    idmiukadon

                                                                 I   Avdwr mdenowd Out Ac rqeti                                                                                 of


                                                     1           iokition              of   Aval                       I ol        Sc    Inti-iiL




                                                                                                                                                                 of   MM




                                                                                                 Aws           f




                                                                                            jj




                                                                                                                                                                           ff




SWAS            C   amm
       ii   Fv   IhI vi




Ape




                                                                                                                                                                           US00000159
             Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 36 of 111 PageID #: 506
                                                                                                                                                                                 Ier 1
                                                                                                                                                                                Se   I                            1   f    T h-e T                 i
                                                                                                                                                                                                                                                       l-L   11    r




                                         tile     Ow                                       ess    Comploe AO F Form 3310 4 For Multiple Purc




                                                                                                                                                                                                                                                                                                                                       1o




                                                                        Iddh                                                       Jr




                                                                                   rhi Perim                                                                                                                   Compt
                                        For                                                      Tralls                                                                         Complofed                       Smion F                                 I'leuit              comp1mi

1   urd                                                                                    Id    tile                                                     I   Dcfillitiow                  oil                  Tj              Fol-vil                14-111             2       111c   ioffml it              wded          in   S cfiwls   B   ond   D i
011c                                                                                                                 Yk                                                                  a      ni          hn ycd                     hosiocss                    pren-dws

                        c                                                                                                                                         in        v   hich       tilt
                                                                                                                                                                                                                               pvenlliscs
                                                                                                                                                                                                                                                                  is    loc lfcd         wflts     dos   trml-c idjol

                                                                                                                                       CCTI   ICIIIN1 OF      C        112PAINI            I    ftil-ihe           C21-JV                      oil      11w            I-linsis   ol        I   tile                                          M1



                 md                 Am C         if   zipplic 1                                                                    he     idenlificillim                    ork-d               ill        1111-ifical              IS


WW     COMdeiedi                  Ind   13     stite      or    loe'll         la-vi   Ipplic                                                         j                it       V   ou     b6ief              ii-mi       il    il i        nifl       ijudo fuf


Li9LILc          tilt            ruo 1-111 s    fislc-d                 IIN    f6ra        to    the p erson         c                  ef        Cdoo
          ij-r




                            it                            ill   I   t                  1                       ill        I   11 ifi




14                                                                       Plcuw             pi-iiil




                                                                                                                                                                                                                                                                            Icc




                                                                                                                                                                                    w          or




                                                                                                                                                                                                              lh

                                                                                                                                                                                    hui cr            ii   imahk               tD      Tt     id




                                                                                                                                                                                    hail       fhc




                                                                                                                                                                                                                                                                                                           1   Fo r   i
                                                                                                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                                                                                                                   i   J0 0




                                                                                                                                                                                                                                                                                                                                              US00000160
         Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 37 of 111 PageID #: 507




                                                  md   1 he 1   r




I

    I   ii l




                                                                                      US00000161
           Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 38 of 111 PageID #: 508
                                                                                    dl       2Wmi                                     mJ
                                                            N
14-1   3   1   1ndvr tl        I
                                               1




                                   I

                                                                        c       n   o        I         o
           I   c   i
                       I   I
                                       i   I       11   1   1
                                                                i
                                                                    i       q            T




                                                                                                 per       m
                                                                                                 d             id   llh docm-nv




           1T




                                                                                                                                  US00000162
               Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 39 of 111 PageID #: 509




TTOTOUT                           I
                                          BY         0      owe                                                                           3   10 4         For Multiple Purdhase S                                                                        AVithin 5          Comauth         e   BuMvy     Dq
3   5 15M NumOm                               or Fse            M7                                                                                        0    W       Uv                              CAM             i   Farn       pan      or   ths        tmnsa




                                                                                   the
                                              For          DeniedICAn Hed                     Tr     n            n      the       Person         N       ho      ComfAml                         Secdon              B    NJ



i   certif    hA              I
                                          Utna       lu   Rod Imd       on T                                     Iv     tj-llctiofl      ond      Dr-filirions                  fm     MNMT                 Fwm 071                   Q      Ow InAwrivalm                tworcled   I Sudmi B and D t

Win      Ard        and conqAtie and jl                                      thp   enh                                  iwd has         hmi uunplewd at my kamed businen                                                            la-enIses

tomp nuily         conduaOrl                              Rim       a quo                                                                 Roe in which to koned prmnics                                                         N    hmtuD          uj



mulArements           of         101  I   H                  92NcY          Unk                                                           d   o ancONI                          I
                                                                                                                                                                                    Rmhmel-tjwn be                               ME ok h                       Ow nomfemeWhi
Seclin A       land           SeMn Q                       it
                                                                zipplicahic          my              uhra n        of   To M            Mcatbn            rooMmlin qumkm                                     18       Nnd       m re          erificational           dic dyne of    il-grisle



m ampAkd nmd Q                                            Sbum      or Imal   K     Apikah v m be hreamm                            busirorm                  1   in   ng bdkf                   Qm     h    s             My         fill   fior   lne   to   sell   d          ansporl         or   nd
domw d         dw wwrill 4                                listed     on bis forly        in   tile   p cr-mm   ifferitificil       inSection


31                                                              N           TPV c pHnOB                                             S   In    er      S           V     I
                                                                                                                                                                                                                                                                      Tile
                                                                                                                         it                                   v




                                                                                                                                                                            k       hicIl    I




                                                                                                                                                                                                                                                                                                 hm




CUmm           Am         1
                                  orm            1
                                                     M     Ims                                                                                                                        ITY        AwNd            bc   I
         a    Kvm         n inn                                                                                                                                                                                   p ijll




ivQ
or   n   ki




                                                                                                                        hv     in


                                                                                                                                        hy    I
mmanf-Or Fc                                                                                                                                                            Thc

aRn Ow PC             1
                              M                                                                                                                                        Isyn           war        me vlnswm

                                                                                                                                                                       Iiycr          1     Ana k       io


                                                                                                                               d                                                                 11v   ano Ilt

403 an HQd m Mc                               ymc                                                                                                                      j            we      mmWo
                                                                                                                                                                       inswco               And    Amur




                                                                                                                                                                                                                                                                                                       US00000163
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 40 of 111 PageID #: 510




                          I   I P   1

                                        E   I   F   P



                                                                             US00000164
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 41 of 111 PageID #: 511
                              ff   1   am   wit   mi


                                                   I




                                                                             US00000165
                               Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 42 of 111 PageID #: 512




            RF N      I   IND       FIR            B                 the     Cluse              of    Business              Complete             ATF Form 3310A For                                          A 6itipic                                        FvrctmsL                                    or        Handl-uns

                                          Mber              ci   I                                                                                                                                                                                                             ck                i         ny           P       11




                                                                                                                                        I




                                                                                                                                                                                                                 i                     t-17i        I     6-t

                                                            Fm Di nicd Cmceiled                                            Triuis3cfi                                                                    Completed                                            i ci                                                                                                                    34   I




    I                     thut            H    i
                                                   I       lla l           vead Ind              widi Nzind                the   Soiius      I   nstruohm                m            I   i-finition                     on                 diis              J'F Form                                                                                                                A    in   SciJiml

    t-rov          corrt'd                aml      con-qdefu                    i1flil          3i    tilt   enlin         tramiactefl                     hx      11 ii n       f-onl Fk fLd                        M           11-11              IkVOY21 1                      I-RlSiIICIS                      j1MlliSeS              lice

                                      Conducted                        from         a    quab illu                gullsholl                                         li   Sr li 2              ill        hich                Ile            jicell               f'd                                           i     locilled llnlce                       this                                has   Ile


    requiremeni5                          of       t       U-SC              Wa                       T      m   lh                                                                                      flild           I       Furfllu                         COlk                       ml        H il                  i        of          i     tilt    tranfuree'sibmer's                                         hi


            t dkin        A    and Lcdoit C 0W                                 df                                                                                                         I
                                                                                                                                                                                                    irv cordi t              I   it
                                                                                                                                                                                                                                            tj
                                                                                                                                                                                                                                                    uemion                     18       f
                                                                                                                                                                                                                                                                                            utd            o 1          re-t A rffic lhlofl                   at 1111   fillic        of tran-rer           Scudim        1




    WfU COMphqcd                               nind         0          State                                     lplicablc         to   Ow       fiveorrn      buAn          Ss                     it   L   nt              bl lief                     tll l        i        i        not unilm                       Ful          for   me        to sell    delit    ev      it
                                                                                                                                                                                                                                                                                                                                                                                      all-sport       Ill       ot htn   ke

    f   I
            ispow         of the          Knann's                          fi-sted       ol-I   it               ii   to   the   pmsfm ideWT             it   in   Sect

                                                                                                                                                                         I
                                                                                                                      pf'M




                                     N    0-1      1   i    F          I        1                11




                   Lc         10   iili




                                                                                                                                                                                                                                        m




                                                                                                                                                                                                                                                                                                                                                                                                 I    z     I




                          m




i
        F   J1




                                                                                                                                                      prt     d    1i             f




                                                                                                                                                                             d                               Th                                                                             mu i               p FsoL
                                                                                                                                                                         w
                                                                                                                                                                         I




              r   dmi         rjc-ric                       tc                                                                                    oklaic d h i                                               1gw                      rlia               dc           wt v              e            ii        Enic         cutf c                                                                                rnIL

                                                                                                                                                    br                                                       c'u         C            I's       ur            1           lo       re ld             lildfor                               dic


                                                                                                                                                 rvtpi f d    Form                                           t       r   1111               t       d             I        1            r        P'jsnn ncludil
                                                                                                                                                                                                                                                                                    I


                                                                                                                                                                                                             f   I               44              f                                      t
                                                                                                                                                                                                                                                                                            il             1   rl
                                                                                                                                                                                                                                                                                                                    u   I   t   I




                                                                                                                                                                                                             an      N'fr                       j       lid




pa zc             2




                                                                                                                                                                                                                                                                                                                                                                                                                   US00000166
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 43 of 111 PageID #: 513



    L   j   I
                      I
                                Jj   I




                                             1   r Hi
                                         1
                                                  1




                                                 nimaj   to




                                                                             US00000167
                  Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 44 of 111 PageID #: 514
                                                                                                                       1   ha        e   read           md      understand

                                                                                     11                    roo the             actuA                                                 is


A    F3       1   midersMad         thaf     i i
                                                                                          1   afl-I




alw       liko        iojali   Squ and o
                                                                                                                                                    Mlo                  weri        es                quetian       1A   I   is
                                                                                                                                                                                                                                   p Ohibit
                                                                                                                                                                                                                                                  42d   fron   I   cc h in oi
                                                                                 ndQr-4and                     that            o   Person                       alli                         tf                  I




     p rohibited           from pulThas
                                                                                                                                                                                                                                                                     Onit mAin
i5




pw ses inp            11   fircal-ro       u311                                        cl-Stion            1   2U              and       prm            ifles   the      do   ctmwm 1 tion              cequired     in   18 c      I
                                                                                                                                                                                                                                         nl o     ouderitlind


                                                                                                                                                                     p    Zitk           t   111   t             tlvf-oiim          i    I    i'lloot   p3mihabiv
                                                             aw
                                                                                 ior      jorni            hnv     I       further             under tand                     diat   tF                    e
                                                                                                                                                                                                               Fluchose
                                                                                                                                                                                                                              of ill         ell Is fol   n purpow
                                                                                                                                                                                                                                                          i               ol


felon         under Feder d law

resale for livelillood                 I




                                                                                                   I   u       B           1       ool-pletea              t     I
                                                                                                                                                                     rans cro
                                                                                                                                                                                                                                                                                 P
                                                                                                                                                                                                                                               CPL
                  c    r    Eam-o                  f Jwck   oo   w   I
                                                                         k       1
                                                                                              0    ap      Ofl'f
                                                                                                           I
                                                                                                                                           I


                                                                                                                                           I
                                                                                                                                                I
                                                                                                                                                    I
                                                                                                                                                           11
                                                                                                                                                                                                                                    IT



                                                                                                                                           I




                                                                                                                                                                                     inu


                                                                                                                                                                          opri            SL l i




              I


          I




                                                                 ut          n   A     of     fl       k       N               ire       sdIl       I Ijc




                                                                         STA P            I    E       i   F                                   0                                      T ED




                                                                                                                                                                                                                                                                      US00000168
                            Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 45 of 111 PageID #: 515
i




                                 PjLR                           B        tjjk         Cjsp   of   Ru iness Complete       ATF Fo                                            For                          I
                                                                                                                                                                                                                       e     Purl-ha cs             of    HIm

                                                                        7T 17 7-1111-1-17711-7i7       Ilf




                                                                                                                                                                                        nk                                  C onlplolc


                                                                        Vo   r                                                                                                                                                                                  pJ0

                                            1                   1   ho       t                                                                                       lohn don                        ii           ihk         j F
                                                                                                                                                                                                                                          h
    I   I    I   P   ilf
                           i'l
                                 1   c j    I
                                                i   i
                                                            t       o   ol   pk   I   iT                         OR           YIKIMA h5n                    I
                                                                                                                                                                QompMed                        lit           In iivuul

    lvil pul               11    il                 ldtjo                A 6      oli                                               10       1          StoW          ill       i       ll dl the                 lk       i2FI   d     pi
                                                                                                                                                                                                                                              i'm


    lv juh i 1mer                      I
                                                                                                                                             d lllll    d       or   cim idkd                        1       fimhul               cri-Ok       on d


    woioll                 A           IW                                                                                                        nnfi jlion                 1   om        ded                hi   q1w stion              IS Innd      1




    i       ON COMPA'if sl                              l       m                                                                                                      it           i    lin         blAb r                111 11   i   i-1   md

                                                                                                                                                            tion




                                                                                                                                         i       1h l   1




                                                                                                                      L'I'T




                                                                                                                                                                                                                                                                      US00000169
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 46 of 111 PageID #: 516




                                                               O't66                f




                                                                                            j   T   t




                                                   f

                                                           I




                                                               t   1   1   i   11       f




                           1   i   1
                                       I
                                           f   i       p




                                                                                                        US00000170
          Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 47 of 111 PageID #: 517
                                                                       A 0100                1        11   v   IM          and   undemand          th

orl       1       14




nay   26
is   KAM                                             1   earm     I   unch rsind    hw                pej'son             Mio an mri                       to   que-ififin
                                                                                                                                                                             I




              6



                                                                  toclurmiou       1112 ud prm                       Be dmumoumbn rqui
                                                                                                                          Wes                                                       lakQ

any

My an
      AM

rcum mol
                       or-I   I




                                  to and   PI
                                                     al
                                                          n

                                                         SMv
                                                              0
                                                                  M
                                                                  NO w mmquamud

                                                          tircm-nis
                                                                          bcd
                                                                        fic-en w
                                                                                   Mm
                                                                                   ki
                                                                                         I       Rmber unde Und
                                                                                             iolation
                                                                                                               mumliculy pit roput w


                                                                                                                     ol    Fedcr d
                                                                                                                                     dmt

                                                                                                                                     hm
                                                                                                                                           Be rMetiAv pur
                                                                                                                                           Sec
                                                                                                                                                                   t




14




                                                mc




                                                                                                                                                   F   0




                                                                                                                                           i   4   j




      1
          ho           loomw mmi




                                                                                                                                          on               t




                                                                                                                           PPC

                                                                                 MrmnmMn                                         wmc ndmmph




                                                                      7TT S fi   rin-s           iT            tit    in




                                                                                                                                                                                 US00000171
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 48 of 111 PageID #: 518




                                                                             US00000172
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 49 of 111 PageID #: 519




                                                      7

                        mi nf   mldu   m



                                                          hq   hwd




                                           Plii   i




                                                                             US00000173
            Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 50 of 111 PageID #: 520
                                                                                                                  and comylbct
                                                                                                                  i
                                                                                                                                                                  I   lu c          rp id            nd upderonnd                    ffir     Norkc                                         and                              fm    ATFForni

                                                                                           qt CS0GR       I   I       2   if   1    am          nol the                actuni             mimtLreeibu                     ul    is   n      erinw punl hable                   as   a   fclon             under         Fedcral        ImN aud

                                                                                                 r5ml-ml ilt          l   a
                                                                                                                               Pt F        col       1 ho 1
                                                                                                                                                                      3nsv er                    e         in   am Nhc                       1
                                                                                                                                                                                                                                         quectio-ws            1   Lb   thrcoigh            ll i     9 nd'or
                                                                                                                                                                                                                                                                                                         p          I   2b   through          i




                                                                          v   i                               to      qucshon                    I   U2                mid          ni'm     do           the       docurnenintion                  requived            iii   lg c      1    1150        mideiMalld Mot                nlaki 12


                                                                                                                                                                           iud    idL jdi    I   icladui        I   wi    I    k peet          ti   tl   I   k-TI   aaiiiedon           k    A     in-iii-le
                                                                                                                                                                                                                                                                                                                PC nkhia     I   i42   aa
Fulom undur               Federal           la           and      n   i   olso         inl ilc    Stafe   mid or               loeal            W             I
                                                                                                                                                                      further             underst ind                 ftq      the       repetide purchnw offwearms                                            fm   the   purpwie        of


rv dt       for lj-Mihood                  nnd   prolit           1 ithoul a       Fedul-al         fireni-fos            license               is    a           inintion            ol     Fedvral                Lm         Sce           ljwr   iclhlll             for   Ilewion                  11




                                                                                                                          B         Iusl              S               Compic ed                      Bl    Tru-jFQro

                                                                                                                                                                                      11-1                                iS   11    I    URkl




              Q           r   i   4   Is                     or

IT

        I   Jll Tlj   I   I



                                                                                  tl
                                                                                  dc
                                                     1


                                                 1       v   i




                                                                                                                                                                       L     j




                                                                                                                                                                                      jl         t                    2         c
                                                                              p

                                      dim k      PF

                  11 11       411V     WSWel                 UJ                             in                        A   of       Hii-ei       form                  aru    till         Irue                            Anel       cofllplpv


                                       Bucr




                                                                                                                      IT TmT        Tle                                er    Continue                     to              Page

                                                                                                          S T-A P             1 E      I    F        PA   G           ES     11   E   C          I   E    S E PA RIATE                   D



                                                                                                                                                                                                                                                                                                                                                  I




                                                                                                                                                                                                                                                                                                                                 US00000174
             Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 51 of 111 PageID #: 521
                                                          D   Otnt Bi Completed          By TrimR ror Solkr




                                                      BuAnns        Compille       ATF   Fm 3AT4             F NNQN                                  Pum ns 0 Hu gun




I   coTH

am owm sw             omip

lu Ponnih COMIUM Aml                    a
                                            q

rupormiumsor         m UAC A24y                   L           ild                                                                                                                                  oi   f
                                                                                                                                                                                                            1   Olt


sixon

WfIll
               WM
        LlMllplaoh
                    smon
                     Ind   13
                                C   Aqj
                                M lic   ol      loc   d

                                                                               k
                                                                               v   hwwom hmhvm                   A   N   ny            MNNU               1         b   nm   M                 f




AN         A   dw                                                                    had 4 SaWin             A
                                                                                             1



                                                                                                 5   MW      7       nvft




                                                                                                                                           A     A   1




                                                                                                 Wm




                                                                                                                         VTK           d    ON       UN

                                                                                                                         lii       j   w   in'qm

Ann      1   und aw    AW
mme we       nor m
                                                                                         n   orh        01

                                                                                                                         Fht
                                                                                                     Intl                                                                il 51'L
                                                                                                                                                                                     p
                                                                                                                               i           ii   at   1    a   j i   V        i   I   L I   I




                                                                                                                                           1 umibl             o ii




                                                                                                                                                                                                                      US00000175
            Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 52 of 111 PageID #: 522




                                            rid   or                  1i   S0000              Cale




                                            I   m      h   fil   5w                n7       lhi   alm
lu Zilvdi   uniu o                                                                            he   h ndl Haof              i




                                       1111V        Bi                                  Poron fll               11   TrmO't2rck Tll   i




                         R




     ih2    hnli-n




                                            1
                                        1




                                                                           E   S   E3   V   C0     A   F   S   I PJ2   R




                                                                                                                                          US00000176
            Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 53 of 111 PageID #: 523
1   Crtl

447          1   Lunki st allcj                iiili                                m           not   tll       acyunf                                  er   is   l    ci



           alse    i   ifil-iiti       Stai                                                           lw    i ri ii   c-r               mi   i   n    of   th e
                                                                                                                                                                      q u   e

i   Prohibited                froill       purch                                i           d
                                                                                            n     dml       a    person      Mio    i   nsiers             c           11   qu
                                                                                                             Irlll    provid'e      the          clucl J'ni




                                                                                                            fm-tht2j-undv-r md                     tilai     Me repetitc         1-1-111



i-esile      for li        viihood             and     p

       Jrnn r                          B   t      C


                                                                                                T




                                   7




                                                               T       i   11   N
                                                                                    i
                                                                                            i
                                                                                                                            7
                                                                                                                            Infil



                                                           F   I   p   L E              T   F




                                                                                                                                                                                           US00000177
                                         Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 54 of 111 PageID #: 524
                                                                                                                                                                                                                                                                                                 2   6




                                              DER                                 B         the              Close           of         Buiiuess Complete                            AIT Form 3310                                             or              Mult                                                                    hases of                             flandquns                                                         nsecuth       e


    171      TOITI                                1 1-1       I   mbcr                     of   Fii ann                      Transfl rrii            d     PLu                hmtllt                w                                                                                                                   CheA ifan                                                       part ofthis                 trail     action          i   3    pa   a   rt dem

                           wo m o                                     ihice                     ic           Do        not         ii       e   mimerak                                                                                                                                                                                         Line                                                           I'Dom                              14   Abo c

                          For            us                       hv                                         S              TastvuL mms                  1r   01                                                                                                                                                                                    if       thii                   ir In          oion             is   10     1
                                                                                                                                                                                                                                                                                                                                                                                                                                    cd ulri
                                                                                                                                                                                                                                                                                                                                                                                                                                     1             a                pui uamitr
                                                                                                                                                                                                                                                                                                                                               SLL                     hli20ii




                          Tr-idt co Poi-atc                                                     miru              and            addres oFtrwSCi r l                           cdloT               and    i               I        F   11-C-Irm                      ic fn                           Nt

                                     I 1           1              N JMhO                        k        k   k-A       A          k     X        HIIIIII    5100l




                                                                                                                                                The Pkv nn Trnm                                                                                    ni                         Nhist                  CompiLtv                                           Question 34-37
                                                                                                              nied               Canceflcd                 Framinction                                                                   bo        Completed                                              Section                                   B Must Compicte                                                      Que

                                                                                       hm       e    ru 3i                                                                                              flool                 1    Ddini6ons                              on           this               TF'Form 447 1                                                             1
                                                                                                                                                                                                                                                                                                                                                                                         1


    true                  corl'C-M                                and             Coulfilefio                    all                                                                                A    Juv hc-cn                complewd                          A nt                     fick-nNtid                                bosimss                              pmnoi
                                                         conducted                                  from          a    ijuafir              ing   pin      Q-mik       1                                             2   stlitc          in    i   hich                   the           hCullsed                                  PrealLws                             ii       localed                  tin


                                                                  ofI3                 I-J C 922 0 Unlem                                          this   crmisnction                                             ied or CInculicri                                        I
                                                                                                                                                                                                                                                                               filrlfwr                            cc       Ilif              on            tile            Kas's                 of

     S-ection                        A and Sicdon                                               C         ifapplicable                          2   my     etific flion               i       f   the   iden                      ioll   recovdcd                              in       quttifjn                                   Is        Imd fm                                               lification             at   lie                               r   I'Secfiflll                C
    LL                                                                    mid              f-1      State or            local               hm    applicable               to file   flreArm                   hus                        it       6       m                  bdief thal                                 it        is    not            uithm                           ful       for   ine    it    A        defii      er                                      herv        ise


    dispow                           of the fireni'm s                                                   61ed          on        thts       forni   to   the pcc-ion             identilkki               ii             ction           k
    Ij                    Tran I o                                                                            NIa                  PleaNe            prijit        3            Tv WIS Croj




                                                                                                                                                              f ET                                                                                             U         R     1   1         41-1                  3
                                                                                                                                                                                                                                                                                                                        1                                                                                       FI                                                                       1'110 11       L
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         hJ              fI I

    A                                             da                  a
                                                                          lj                                                                                                                                                                                   h          AI                 Fo               m         11                   m hi h                             F                                                                           4-Ii




lo                               lh           IrTi i                                                                                                                                                                                                           P         lip'll         drQ


m                                                  Th                  Lmi


                                                                  ni'd liLlinI                      i




                                                                                                                                                                                                                                                               ri oiipli io                               or           imji

di                                   v        d   h               i                                                                                                                                                                                                                                                           m          h          ir in


                                                                                                                                                                                                                                                                                             pho ocop                                     dl                                            idi


                                                                              tho          im                                                                                                                                                              i                                     to       th                                                                                                                                                        ha   T   I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 i   i   t




                                                                  Fonn                                                                                                                                                                                                                               Iovld                              b      lm I-Iml                                 io


                                                                                  ir                                                                                                                                                                                                                      Ilci




                                                                                                                                                                                                                                                           E portiflon                                             of         Fir


I        ll               trs    I   i    I                        bI     I            r

                                                                                           mL                k                                                                                                                                         I
                                                                                                                                                                                                                                                               re        in    11            C            1        Fti        r              34-i   t   i               I

C        F   th             I    Cc           1      I    I
                                                                  o           i
                                                                                  C i                    CF K                                                                                                                                          m           1ri         d       i'l                rT   I
                                                                                                                                                                                                                                                                                                                                  if    ho    Ill       p I    I

                                                                                                                                                                                                                                                                                                                                                                   Pt

                                                                                                                                                                                                                                                       ind or                          imjr 5nM                                         16F         iw         iiloF                         in


                                                                                                                                                                                                               mui
mak                       dw                                                           on Pw                  ATF       Frm
2    nif
     1
                  I

                      I                                                   md               D    hi   I   qloil              and         i                                            li   I




                                              iecoFd                               Such              Form 447 m                                                                                                      md                                    I
                                                                                                                                                                                                                                                               IQ             f-Dfl                                                            Ma                  j                                           ipb w          Scciioii        A   oCflii        mi   and ifn

aficr                 diai               perjod                       nviN             be                                   it                                                                                                                                                     111at             h                 jn 111'1-11                  IN             trij

                                                                                                                                                                                                   bY    wama                                          buyel                       i um bl           11
                                                                                                                                                                                                                                                                                                                            n           Few 1           lnd        1        0   r                                                                                                        MdV       CC

mn                I             lol                                                as       k                                                                                                              Forim                                       Ompletud                                      by anodicr                                     pcrsun                          i                                                                  Two prsom                         wkl
4473                  jr             filod                in          Lile         jm monn j                                                                                                                                                           111CM                  IIR                                                                                  Illusi                 then          sn

                                                                                                                                                                                                                                                       answ rs                               and siunuujricciuficatiorl                                                                            in
                                                                                                                                                                                                                                                                                                                                                                                                        qtw t


     3   u                       n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     US00000178
          Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 55 of 111 PageID #: 525



                                                               itM   t       Fedonll           m ite la                             I
                                                                                                                                        r




Plt Jd    OW   NUift'C'i   hNtF IJi ll'l   Ilid   Dl IiPiklk         nn                        ii        onJA                               I    flic




                                                                                                             nlu l         he       h lntlk             ri




                                                                                                                                                                 1-1-linsforue
                                                                                         CmiTiploed




                                                                                                                   I   c        T




  J   i




                                                                1 to f       2FLL-11 3tl Conainw                                        to       N xi Paue
                                                                TA   P   1   E   I   I    ID        Ir   S   B F   C'O          I       E       S E P        A   R     F   D




                                                                                                                                                                                 US00000179
                     Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 56 of 111 PageID #: 526
                                                                                                                                                                                        and underqand                   the      Not
I
        CWT                                                                                                                      compiete                I   has         e   read


VVI              I    unt M                                                                m     quenian       H    x        H     I   am    runt   Me           actual            Wambrechuyer                     N   a   cHme pun

my           ONO         I       ill   s                                               I   utrdervand          AM           a    puson ihoansoer                                               to
                                                                                                                                                                                                  mn offhe qopsdon 1U Aro
is      prohibited                     from     purk                                         a       firearm    I
                                                                                                                    understand                  to           a       puson             ho     amm ers yV to quesifion 11d L is                                      prohibited        from     receh   Mg
                                                                                                                            uestion          12AZ and pro ide                                 the   docuinvntadon                      requked      in   18x         I   Aw    unduroand         that    making
possesAng                        ii




any         nNe vrM                    or   m   Q                                                                                                   nunted                   We Endon
                                                                                                                                                                            a Uh rvp ct                                           to   this                         is   n   crime    pwKKbQ na
RAonj under                            Fedem             he    and iny   On                iolate      Statcand                                          I   funher u aviand 141 Me                                         rMed              purchase         if   firenrms         for the   purpose      or


rent             for         Hve wd                  and   profit   iiithout       a       Federal       firearins Heel                              violadon                  of Fudet-11            lim       See           Instructimisfor             Question            14 j




                                                                                                                     5W                Wt       Be           Comphted                    By

                                                                                                                                               h j                            117        H    Imnsr


                                                                                                                                                                               Narna          Wmcm


    1
             1   d   c       i




    Inubg                AUK                                                                                                                                                                                                            Expu-Son         F




                                                                               UK                                                                                                              A      FS            M       12
        c
                 AUT                   I
                                                                                                                                                                                                  W                 3
                                                                                                 1




                                                                             eptum               10   On PnIMIAM                       and   WUH                 a                                     Fm      ni




                             Q              r       it   211   oy   i V'Ust He               CompWd                 PrWr It The Trandir CKThe                                                  Fhearn                       CRY    bunvoW                for    Oiicewm              19


         F                                                                                                                                           A                                  Q    Tho      N K-5     or Sta e               minac




W            ThQ                                                                                        ics    Or                       ommw SWRIJ                                 I
                                                                                                                                                                                       Q d   Ile     Rdown            unponson                 M                               vival      knul   NICS       iv   the




             MCI
                                                                                                                                                                                                                    Swe          yom




                                                                               1W          Emmy          Van   U Sm                                                                                                                       V1   CS   tv   the     appmp         ki

                                                                                                                                                              F
                                                                                                         A                                                    Ll

                             1ram




             7-7         775T WT707 0d KYWRITU                                                                                          Qb           y       as      am

             F
             LI
                                 NnNk           S                                                                                                    h1              1       did       pcrj J      hronn   th sf t c




                                                                                               SACT001                  I   list                                               e                                        i




swoon C                      IMMUMAY                     Pa
                                                                                                          Al        im      S                 fn                                                           2                23
I       corm             to                my   amwe-rs        W    A   qv     v   yAn                 SwAn         A       or this          Arm my OM                         trus          cm-ma nd                   comphte




                                                                                                                            ransrero-Pseller                             Continue            to    evTa7p
                                                                                                                            PLE IF           P 11   GES BECOINIE                              SEPARATED



Pyc          2       W

                                                                                                                                                                                                                                                                                                  US00000180
                     Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 57 of 111 PageID #: 527

        Mantif'Icalfer                            Ind           impoacT                                     1   11     1                              od         I                                                                            seviA                          ufilh




                                     P              Bv          t   h   e   C   I   o                                         Ca    i   n p   I
                                                                                                                                                  e   t   c    AT F           F    o   r   i
                                                                                                                                                                                               n 3 3 10           4    FD        i        I
                                                                                                                                                                                                                                              U       1    1

                                                                                                                                                                                                                                                                P    I   e    P U       V C      b    1 S e         i    0 f       f IN   nd      Fli   n   S   W    i               Consecutive                      BisAness         Do s
     Q        Tocal            Niit-iibi                rof-F rlini-isTi-i-ifi                                       Fi 1                                                                                                    P
              PL f               0                thvv              c1c      DO         nof         lv ta   mmu'rals
                                                                                                                                                                                                                                                                                            F-I


  IT         For                                                                1Scc          h utl      i 1                                                                                                                                                                                                                                                                                                                    T3 11 1 k l




     13       Fradtf                                                Mil-ne          md         3dL                                                                           and       Fdcrad             Fkirm IJccn                                                        Non
                     Fri                                                                             V




                                                                                                                                                                             h
                                                                                                                                                                                       Thh-e F

                                                                                                                                                                                       purion             0
                                                                                                                                                                                                              i   re

                                                                                                                                                                                                                   ho           conopheted
                                                                                                                                                                                                                                                                5        t   m
                                                                                                                                                                                                                                                                             Co
                                                                                                                                                                                                                                                                              Section
                                                                                                                                                                                                                                                                                             pie               t-eQu
                                                                                                                                                                                                                                                                                                                   8    NNSI
                                                                                                                                                                                                                                                                                                                                             ri   s34
                                                                                                                                                                                                                                                                                                                                          cf-Slill-lb2te                 Ou i
 I      cvIliF           rhilt                I                                                                                                                                                               DkIthliti6m                         oll          this           ATI            Forin                      t4'73          1      thc hil'ormation                   rt cw        cic-d   if   seftiow        B ind        U k

 true         Cui-T Qct              Orld
                                                   compla                           ind       3                 entin         traiiti         Jiml wCol                       d    fw          hi crl
                                                                                                                                                                                                         completed                            d nv                   lia-lind                         bnjof                                                                    preniEcs

                                 conduvIAd                              From                                                 him                  e em                                                                                            hu                                         premiw k                                                   unh2
                                                                                                                                                                      i-11




 wropor-mliv                                                                        l    llu'llirviliz               E1111               or                                  lhes lnle Siote                          in         hich                           licenscd                                                                                                 thi    raln Iaifln             11 1   tilt




 rquilefill              Ill-s       of            Is   1Jt C 932ic                             t   iniess       this        tran mtion                       hi i    heun             dimied or cmlcelfi d                                       I       furTher                  cuijk                       on the                         of                     thc                                   Qr's                        m
 Sectioll            A    mld             Vcdofl                     C      it'appik Ible                       2      my          edfi zifinn                  ofthe             identificition                       ruordud                            in    qwstifirl                         18 f uld                   YTI   I                                      at   the   livile    of irmsfel              V Se   aifilf   C

 WVSCOM Phyfeu                                    ond       f
                                                                I Sbwor                    local         I M applic de                    to tile              firearm                  husincs                            it   is
                                                                                                                                                                                                                                     m            beflef                     thni       it       is    not              unhji          ful    For       me      to   wil       ddi    er      tr lnPort           orodicniise


121 11               0     t

                               111   Icll
                                     11
                                                                    Mcd                 oil    thLi      horm          to    the    pvn on                 identificd                  in      Sectio


3-1                                                                                                                                                                                                     lcr




                                                                                                                                                                                                                                                          T          1




                                          1
                                                        d




                                                                                                                                                                                                                                              i
                                                                                                                                                                                                                                                               Fan




                                                                                                                                                                                                                                                                                                  r    t   I c




                                                                                                                                                                                                                                                                                   1         P   11   J        1




                                                                                                                                                                                                                                                                         B    md            D              I   ii       rm




                                                                                                                                                                                                                                     F                         1Agm                of        Hre vo


                                                                                                                                   Pr                           I'M

                                                                                                                                                                                                                                     j   nd           q        InImion Id

ARor fl
              111




                                                        Such            Fc ri


fifll    l      IT        I     iod                     be          Subm                                                                                                                                                                                   t1lat             the       11



                                                                                                                                                                                                                                     buon                  is       unahic                  w         roid              am

                                                                                                                                                                                                                                     cornplet-ld                             bl dIWth C

                                                                                                                                                                                                                                     6mOF             fh g




Pal C




                                                                                                                                                                                                                                                                                                                                                                                                                         US00000181
            Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 58 of 111 PageID #: 528



        i            o   I   I   p   I




                             n                                                                                                                                                                    iwai-io13                        Of       dw           C'wi        C       otitr

0   it2 J   ire   pillushoble              h   up       to                                                        ww             andiai             ur           to                  SL 0000                              fifle




114 A   ihe   Nwlct s            mtruciiof                ani   d   L'4   n   irom        r   I   I       thk              forn I           P   i   c-i     I   l re     i       r       ori      o   4-In        I       on h          t   t       he    I   icvn

inchok                       t lpilrai-i       v        coldo Cie              in                                                 lur llow                                   n           c ll      in     th                                    Sl fL         i l   which
                                                                                                                                  0
                    t1w                                  qwlhfito         undcl      IN               t7-SC                      92   lc            AM               unfric's                     muf                     13L                                        in       lnl    11LEA
                                                                                   Section                        A

                                                                    f
                                                                          Zf   f                  1           r   f    lk        W    1   cff           I

                                                                                                                                                                     I
                                                                                                                                                                             1

                                                                                                                                                                                     1
                                                                                                                                                                                          I
                                                                                                                                                                                                  i-to    I                1
                                                                                                                                                                                                                                   10               lif                      li r     If




                                                                                                                                                                                                                                                P    I




                                                    I
                                                                               I
                                                                                     11       i
                                                                                                          I
                                                                                                                       I                  JIr       I            1               i




    ihv l                            for   flwfli                                                                           Tj                          fl           i

                                                                                                                                                                                                                                                              1          1
                                                                                                                                                                                                                                                                              lt




                                                                                                  t
                                                                                                      i               i




                                                                                                                                                                                 iT Jk r              a   loninom i




                                                                                      lictl                       ol       Adi        lis lon               n                                 f   T                   Us                                  N-I'L't




                                                                                                                                                                                                  Co  nt if   i
                                                                                                                                                                                                                      f        I    1           zN e     kt p
                                                                                                                   STAPLE                       IF              RAIGEIS                           FECOAIE SER11RATED




                                                                                                                                                                                                                                                                                             US00000182
              Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 59 of 111 PageID #: 529
                                                                                  i                                I   lwi   e       re'ad    lqd undpriiand                         the       Notives        lnstrucflon                   and       OtTlaition            im   FF   Forfil


4713          i   umh                                                             if      I    111n    not       lh        actual           tramforce hu                  In   i     Il   crinic                             as    It   Mom             under         Fedcrol            and

i-ml k
             fl   iohov                                                               1

                                                                                          Perion           Io'ho                     vs I      C           to    lm      of the          viucstiom           1111       through             11   i   t1ild   oi   1   lb    throo-h      1   1
                                                                                  Awmand                                                                   awm            Yes                                   12AA                                          from      reeek ing or

                                                                                                                                                                                                                             S
is   prohibited fi-om          purclo iv                       firearm   I                                 that        9   Person              ho                 ers                     to   quesfion                       is    prohibited


pos-se isill'a     a    flr arm upd                                                                                          d       prmides               dw    docilao2nintion                                        in              I   lilso      ullduvtaild           Thai


                                                                                              ink-1
                                                                                                       ep 5er                                                                                  to   11




                                                                                                                            ther            undc-i-Jind                        the                                  h isc offirein-mi for                         Ow purpow         of
                                                                                                                                                                   tll   At               repetifl       t
                                                                                                                                                                                                             im
re5ale        Inv lk elihood    and           profit   1   i                                                                 ion       of     FAcral              lim                                                        Oarxtion                14




                                                                   Scuction      8            Mimi             Be Completco                        Bl      Ti    ansf2ror Seller

                                                                                                                                                   If      FJW                 11    t    qlM       I          If   P    S




                             JM



         i




                                                                                                                                                       1
                                                                                                                                                           A-IT    F




                                      1   I
                                  I




                                                   1




                                                                                                                                 j   1111      i   I




                                                                              Fransrror                        Si'llei



                                                                             k   Pl E          f   F   P   A    G ES                                                          T      D


                                                                                                                                                                                                                                                                       jl   h




                                                                                                                                                                                                                                                                                US00000183
                                  Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 60 of 111 PageID #: 530
                                                                                                                                                                          Trajjjfpror SCjft-f                                                    I    f   rj      e   17     j                      is   fjf   Transferred




    4



                                                             By      we cow                       of       Business                  compiete        vri         Form          33    10A For          Nfultip


                                                                                                                                   tp                           IV    r                   c    g 0I
                                                                                   Do       not        we           nmwmk                 i




                          FOE                     AIMP                A       UA
                                  I




                                  CS




                                                                                                                                  Perion                        rring      I   he    INNumfu               Nimt Co mp                                             STOundon
                                                                 Pur                                                                                             he   1r       son   kv   ho        ConqAted SUCHOU                                                      13           Al   up Coul                           3 36
i
     ooif 2               thio                                                 nd       and       orlder'i'lod                     thw               IiII-1-A                          11A-1   1o          1-n
                                                                                                                                                                                                                   l           1   11   1111    T         F   R Mm 1                               fhc   i
                                                                                                                                                                                                                                                                                                                                             B        Flo


Suo curnet and compk                                                           a md               0        06       mirim            wanambn nu                  d hav         km  mmiTIOW 0 my kenwil Mi                                                                                    eri



teolpol lril                                  Condoctedflurn                            a   fims irig                                                                          v Swtv A Mich dw Hunwil preki
rv          u   i   ru   la   i   u   i   I   i    if   f   18   US C          9   2   2oa         1
                                                                                                       i
                                                                                                           ji   lc   t   I                                                                           kid   I   rurlhk i ccrtify                                       fill            d                                                          o   ill




AM
        I




                         A Ond Sxdm                                   Q        W vfRMTRY                            a        it                                            i6h                         A       i       I   i       f
                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                            I
                                                                                                                                                                                                                                                                                                                                           ijsamm C
fk'a                                                                           aw or          h b qTkAT                                       to   Te Warns               blvirfvA             16          hoof                                 A                                                                                                ise



dispo-wor Ll                                                                  bted          oil   d                          it    tilt   perv n




                              ffl-fht




to      An           01               mol

OrnNal
10          UM1

W11

                                                                                                                                                                                                                                                      imp                        kj




                                                                                                                                                                                                     Expumut
                                                                                                                                                                                                     muttok                                 Y   I-t

                                                                                                                                                                                                     pwi 5 An
                                                                                                                                                                                                     and o mrnr                                      I
Un 0                                  an inwAlu                           W
pMMWWW tvatr S                                                        h   I                                                                                                                          Tk        rlunwNe                                    Non mun                          powt
An Am got may k                                                       iu       l
                                                                                                                                                                                                     nigm                  TM                   me    MM                         am        we
                                                                                                                                                                                                                                                                  fe-ld          J1




                                                                 1   long      asHof we                         I                                                                                                                                     anoth           r
44      Q an hK1                                  in    Te           me       ma                                                                                                                     ihtm      ihc                                            i
                                                                                                                                                                                                     amm am Wd                                   wU CeMM
Page
                                                                                                                                                                                                                                                                                                                     nmd     On   ba   N




                                                                                                                                                                                                                                                                                                                                             US00000184
        Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 61 of 111 PageID #: 531




    r   1
            i
                I




                                                                                                                                                I    I        n   1    a           i




                                                                                                                                                fhc omc S
                miles   lhi   I                                                              Cj    All             ontrk2                    mum         lie      h mhrifleu                       if   ki   PLEASE   1




                                                                                                                       i
                                                                                                                           o   1-1       I          c     t    p           I   t




                                                                                                                   I
                                                                                                                               1A                        V         M                                                                     hc




                                                                                                                           7         I         not        Ow                                  t   Jwd




l




                                      it       z
                                                   1   r            11       i
                                                                                              s    2


                                                                                                       p



                                                               h         IJ




                                                                                                                                                                                                  J
                                                   J




                                  t
                                           t

                                                   L
                                                           I
                                                                                 I   I
                                                                                         I    I    I           I                                    IWTMIIIIIP                         rMII




                                                                         I   fi                t
                                                                                                   H       I   I       m             F




                                                                   Tro               fi       ferf i                                         Cori   tin       ue      to       Next               Noe                     A   I'F   Fi            4-17
                                                                                                                                                                                                   I                                                     1   11
                                                                                                                                                                                                                                         11   1




                                                                   CA                              F           p                 F




                                                                                                                                                                                                                                                             US00000185
          Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 62 of 111 PageID #: 532
I

     cumiC my w                                     and mdustmi                   lml      v   lVad             u

4471             1    undur
I   nI   f   I
                 rs   o    ia   I
                                    vf   1
                                             5 a   C                                  nmnrs            1   n    to    3q     or       we qu
is
     P Allmd 1                                                                         eion            Jv                                  to   qu sfi

                                                                   12    11   1   i   Dd       p rtr   ifk s   ifie   doctl   11      cnitaflmn      Vqjl

                      i                                                                a       io                                 I             io   iiii



Ilk              under              Fem                                       1   RwTer uwlenWnd                        tKu           he rVedAv             pu
raW              Or       li                                                          a0ml        of   Federal         iLw            Se   lo


     RITA




                                                                                                                                                                          IL




                                                                        Scfler         continue            To       Nf o pn I
                                                       I'LL   IF   PAGES BECMIE                                                       ED




                                                                                                                                                                 US00000186
              Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 63 of 111 PageID #: 533
                                                                                                                                                                                                                                                             rmf              is     Not Trans




     H DER-Idv
         Ttal       NUIllbel
                                                     eClose

                                              I C Fu-Qarms


                                                             i
                                                                                   E
                                                                                   itli



                                                                            Transf nd
                                                                                          fl     CiolP
                                                                                                                                            hl
                                                                                                                                                                       T    NI-14111

                                                                                                                                                                                                        0
                                                                                                                                                                                                             purchlisc l


                                                                                                                                                                                                                                             ij
                                                                                                                                                                                                                                                   f



                                                                                                                                                                                                                                                   aw                                                                           I
                                                                                                                                                                                                                                                                                                                                      11 11   11   Vd flllptilm




                                              For                                                                                 fh Pei-wn                       Vi   ho   Compjt ted                                                   H        Al j t                                          PIStii Tl                  34-36
                                                                                                                                                                                                             Scctiim-i                                              C
                                                                                                                                                                                                                                                                            nwpk tu
 I   CZrkf        dult         I     i
                                         1   lml     oulid       mid                             dic     fid              lmlil                           11-id   Gwhiiii lmi on               tfii          A714         Fwm                     4473            f2i   0-w          inffm        I fw   r1lem'dcd                    in                        B   II41-1   1   b

          curc-cr         mid            t                   11ild          fl


                         cmTAIJ                 I    from        a                                                                                                           ii'fl     ths 1
                                                                                                                                                                                                Iic     2    ll cd       pi      1   1
                                                                                                                                                                                                                                         lf-sl's
                                                                                                                                                                                                                                           1
                                                                                                                                                                                                                                                          I       Iw nTcz
                                                                                                                                                                                                                                                                               I-1
                                                                                                                                                                                                                                                                                     ilnh

                               if    IS

     4Cdon         iind                                irapplit 11111c                    t2 Im ler              is   r     if   tbL   if   lk   I   It   I   c   6    I-1 iA31-ded      ill
                                                                                                                                                                                                q
                                                                                                                                                                                                        mmitin fs                 i md                 T-1   1     rf        U-H t l    I
                                                                                                                                                                                                                                                                                            lon   W   the   H   I   I   3i    clftT m'fif
                                                                                                                                                                                                                                                                                                                                                            r

                                                                                                                                                                                                                                                                                                                                                                             C
 Wfl    OMphvd                      I'nfj     3      Stw         or hwot                  appl                 dw                                                            1111N
                                                                                                                                                                                       helidth2t                    it    k      III                                        fill     mcw        Uft   delhei-I
                                                                                                                                                                                                                                                                                                                             ti lll     poil       01   otk     rv'i5

              aft1w            filvar'll            s 5-Mal          till     tl      F-El             PCEM111        irli2fitikd                    IsCd

 I
 I                                           Sclller     ln




                                                                                                                                                                                                                                                                                                                                               jl-j     i       n't i 1


                                                                                                                                                                                       ph




U




                                                                                                                                                                                         rl                       1      F
                                                                                                                                                                                     p o
                                                                                                                                                                                                I            Ft              t




litcr   dmi

                                                                                                          nu     itcri a          b rtln a                                   bu ci         s lw iblz                  w          d            iiid            i    i 7-11                         f




Oap     3 1'1-m                                                                                                       llnltpict d            Form                                                        I


44            iiicd      ill        ih       Jml       tnlne                                                                                                                 f Rall     111         N                                    Uzrli          llllls      dic                     t


                                                                                                                                                                             tlfi-t'er              Iqd




                                                                                                                                                                                                                                                                                                                                                         US00000187
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 64 of 111 PageID #: 534




                                              z       Ci   N       I




                                                           I   p




                                        Itl   0       inlstcu I m




                                                                                 A   i
                                                                                         F   I'l   I
                                                                                                       I
                                                                                                           Ii 7   L
                              1j
                               11   I
                                    1    p        f
                                                                       i   SVV
                                                                            I




                                                                                                             US00000188
                     Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 65 of 111 PageID #: 535
                                                                       aw     co   rec   I           rml C        I

                                                                                                                          imp      I   e   I       U           I   hill    e   r    I   d    Ind   undc-f     simd               I   I   ie                                          lll'f4lil                Vld                      is   t1   T        Forl-i'l



44   3                                                               tc    quCS I-n      I               il   I           wo           not             hI2          adwal trnmfvroJbuv f                                is           a   Crime                p           I                       a   f0oll            and           FecjcrA        Jm            Ififi   I




                so                                              I    undervand           dlif            A    perso l                                  hn          ansvpr                                an      of t        k       JuestloTls                           11   Jj   JuMU'lh               I   Li     and   w     I   Lb     ffirim-li         I




                                                                                                                                                                                                                        oi                o                                    ili       J                                  from        reoJ
js   p ro   i   ii   b        1                                        a                     I                                                     that a             pus m M10                                                                     quesbon                                  is   prollibited                                       ing


                                                                               ves           to
                                                                                                     I-po s6w                          Jti                          ond        proidt              tho   docurrientutium                                    requirTud               ju   18x          i       n1so    undu             nd    ftat




Morn             uw           Fedenil    lwii     all   R           violatt   staw    and or loca                                  W                       I       further              unde amd            timl    tile                 repetitWe                        pul-ellaw          ot       hnnirms              for   tht    fjurpn-e          d

                                                                     Federal                             liun 5c                   i                                                of       Fud ral      Ini       1ce                                                                  ouc wion                    N-j
rSlllv          fol      li dillof-ld   and   1             l                   fircil-o-Is                                                        n   I       folatioll




                                                                                                                                                       e           Completed                  B

                                                                                                                                                                                                                                 t            L I   a   i         I
                                                                                                                                                                                                                                                                      I




                                                                                                                                                                                             lio    I    FuTti




                                                                                                     Nlum                          Con-1pleted                                     pcrv f

                                                                                                                              r                            A
                                                                                                                                                                                        Ul
                                                                                                                                               i

                                                                                                                                  1                                       ti
                                                                                                 L
                                                                                                     1                1   r
                                                                                                                                   1                       fPli                li            UF




                                                                                                     Transflror SFfler

                                                                                                     IPLE                     IF       PA-VS                              BECWA                    SERARATED




                                                                                                                                                                                                                                                                                                                                              US00000189
                           Case 3:19-cv-00208-GMG Document 10-14 FiledEcn
                                                                       06/04/20    Page 66 of 111 PageID #: 536
                                                                          IfThi Firt nrm                         ofler




c   I




                                                                            Trin      33111A        Ffir             MUlti AP                     FUITIMSel        OF   Handgim   Within   5   Consirutl e             Btmlnv s


                                                                                                             I
                                                                                                                 Cl                     I
                                                                                                                                                       ch-c




                                                                                               Cl    F   i




                                                                                      wd   Pklho Jifm vn                               Ad A            H    FOYW




                                     wd   3   Svifv or   Ifiezil   ln   l

                                                                            ed   in




                                                                                                                                                                                                                       i l PJA
                                                                                                                 I




                                                                                                                               r       nnj    i    l   v




        o      i

                                                                                                                                                                                                                                  I




        ft T       I   j   p   Vlo
                                                                                                                     Jil-IC        I                       io




                                                                                                                 IS           cf       Al U




                                                                                                                                                                                                     oot   r   I   i




                                                                                                                                                                                                                          USOOO00190
           Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 67 of 111 PageID #: 537




                                                                                                                                                                 t   1   I'l




Pi-lid                                                                                                                       du             I
                                                                                                                                                     d   picol

                                                                             j          pl   El       i   IhL

10 ll101   LIHIC-i   t1w                           fir   er 13                   AH     mr4 mu bc                     Winch rimin               if   ink    i
                                                         3c6on A   Muil   13e           onytoM            Pvvonl dk            By TrAq




            f        1 cplu




                                                                           d      I'l   ikv



                              rd   vollf   1
                                               1




                                                                     w5 Fi   T               1e C          1_j   mu
                                                                                                                 I
                                                                                                                       1L    Ne
                                                                                         I        E   U   C0         NI E   5 F p   i
                                                                                                                                        I   k-F




                                                                                                                                                                               USOOO00191
                Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 68 of 111 PageID #: 538
                                                  onTOU                     I
                                                                                  hm   u   rud and undeamd               tu   Noti                    MFFom
1   cer
                                                                                                                                                             And
073                                          if   f    an nw              11112   actual                                                                 I




Ins                                                                    ho         nns en 1 es loan o
                                                                    M pm
          ul it-l




k    pn Wd          Tm                                       md                   a      ho awn un                  ms
                                                                            1 and                  ide   lhe
pmnosmgO                                                                                   iprok


                                              T                                                          oli   10
OU    i'QuiRl                                         iiii        l ii2



mom           nr                              Am              bw            I     Wmha        unduq d WE            Ik   Hpoo
                                                                          vuskon              of Fc




                                                       no           Bv          Compkied            By   TramK




                                                                                                                                                                   I




                                          SIAPLE             IF   RAGES                BECDIE SEPARATED

                                                                                                                                     1U   Fn m   7n
paa




                                                                                                                                                      US00000192
    Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 69 of 111 PageID #: 539
4




                                                                          lukiph                          ol




                                 dli   Pilt   v ii


                                                                                     n        HI



                                                                                 I   sl   I
                                                                                                   li A

                                                                 M   f




                                               oc    l cii   i           fis'd       in        ipjA ifi




                                                                                                               US00000193
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 70 of 111 PageID #: 540
                                                                                            f   fn    S     TIi-a   Re   t




                         C   I   i   I   n   d   I   r   i   t
                                                                 r   t   1
                                                                             fill   u




                                                                     u
                                     A       P                           A              I
                                                                                            E   IPA   IQI




                                                                                                                             US00000194
              Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 71 of 111 PageID #: 541
                                          mid
                                           n    ecif   nplmr               1   hn                               wic

43F                                                    n   not         the         lowli               il                 n
T
    112   1




                                                                       L       l       o
                                                                                   p
                                                                 1-1       t
                                                             t




                                                            Ijl                nod              rill            Ho        dw


folm          uilder    edfn-a                                                                                       15    t   l   1   i       fT    i   i
                                                                                                                                                             i
                                                                                                                                                                 h f



1-fside       Nr   lj   111 A                                                  1       i                    f   FQ   d e                   I    o




                                                                                                                                                                                    I




                                                                                                                                                                                    I




                                                                  G FN B                   1E   C0               E    5        T P             f-Z   1           FE




p   a




                                                                                                                                                                       US00000195
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 72 of 111 PageID #: 542




                                                                   i
                                                                       F




                                                                             US00000196
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 73 of 111 PageID #: 543




                                      C   fn   t   ou   o   t   V nl




                                                                             US00000197
           Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 74 of 111 PageID #: 544
                                     jnl Qmplan hm r d Ind unden wd Ow Am
                                                                 I      e
                                                                                 ramm on TF                                       Fnmi
                                                                                                                                  nn
4471   1   undents   il




                                    d   to   3   puwn        OW umUvyvnu my 04W                                  qwst

  pmhT Rd unm PU
                                                                       MAMA
                                             1Stn n      j   2dk      Ind   pro                   u




                                                                        hel   unf h   ond   lll       m   11-w


                                                                                            h
                                                                                                                   i




                                             hic cll i   k   n       iohlim   0   F Aern                  3cr b




                                                                                                                        M-1




                                                                                                                              US00000198
                     Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 75 of 111 PageID #: 545




                                                                                                         m 331DA             For Multiple Purc                                                         ses of                    Handguns Within                                     Corisocuti BUSifl s                 DWi




                         se




                                                                                                 ring     The       Fem                  III


                                                 I
                                                         Dijiicd     Carjidled                                                                                                     S


                                                                     anderst-ii-id         he                   find      I di   i   i
                                                                                                                                         i   V   I
                                                                                                                                                      n    I    ot   I   I         T    F F       4              1-111                   2                                                         fiows      13   mid

                   rrett      nild         coniviele          alif                                            hun                                                            ficvn cd         liusiness    I
                                                                                                                                                                                                                            pvv                                          sed     prt-mi-w      i       s   bu in

                                                                                                         ffli    lliaie     in           vhich                 Ole bk eilwd                                                          1                                    this                     Ict      11w
                                                                                                                                                                                             pri ok                        is




                               or      IS   U-S            922 0     unk-s s   ffii   i   trms          dQmed       Or carii-eftd                          I    funher                 ceriff          on         tile           f                                                                 i
                                                                                                                                                                                                                                                                                                           ruspon   Ls

Sctiojl              l   fand i'adon                     if   appficohk     2         ml           idonifficndon             rixordi d                          iu                            JS ixid                     Jill           re                                                                TSooiolt      f




wir        coniphcfa                   and i 3       StOle      orloc                                           Ic s                         k                 befierthm                 i
                                                                                                                                                     nll


dispose            ofthe       Fii-ciirmh            I                                                            jifin    A
                r1   1   I         f   s   S




                                                                                                                                                                     HMF                               I   i    Fri




1TIA'c     h         om'pl         i




                                                                                                                                                 Th            tra Isf-ff          f    b
litt   f   11 11
                     pwnod         nmoiv                                                         icat    hi                                      i lgq           iha           111tj    aos rs if                         u ie                                    un
                               a                                                                 m paosoc                                        hw T            1           mnlbklo              Cjd In                    or                        h           I'l
                                                                                                                                                 conini nod                    h       lnothcr                 pfr oll                                            tile   tran

           jr        fih d    to   dic                                                                                                           1ho'l         hc        o                   or       5c L            I   lllmSi             Ith'i        11-In    Is    v jtncs e

                                                                                                                                                 in cTs                      Ind   sii rlanir                  ortiiicmon                            in




                                                                                                                                                                                                                                                                                     F   rn   14

PaL        I




                                                                                                                                                                                                                                                                                                              USOOO00199
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 76 of 111 PageID #: 546




                                          0   oillP




                                                                                     i




                                       CM 13141       N   Next   f




                                                                             US00000200
              Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 77 of 111 PageID #: 547
i   cor

4413                                                       mW          I    am nW to actuW                   umsemeby         er   N     a   erk       alp   a            under    Fedend   law

nw        a                                                                                                                                                           WoMAMOUgh
                                                           ImMund two
                                                                qWymn             I
                                                                                      it           and   p   to        I      memAn                              M    u     i      wd   09   um


                                                                              5
                                                                 rii


                            Fedub   bi   an                 j          ky                     1   Noh        Undw      jd   mm     Huy       ry    Ohppum        strens    A      Ic puqmw    of


                                               edcral       ys   hcTns        b       a       WWAnn 9          Fedivul L-o         Sf'c      h1 fruL ifmfi        n   11

1
          Rye




                                                                                      By          c Wowd          By   Twit
                                    to   b-M   As
                                                                                                                                                                                                   7




                                                                              1       d   i




                j   1   1   11




                                                                                                                                                                           To Rv




                                                    do   5nwm
                                                           N     OF    ii




                                                           llancd'er

                                                           ME               IF P                                                   U-3




                                                                                                                                                                                        US00000201
                       Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 78 of 111 PageID #: 548
YI   I




d




                                                                   C omple   to   ATF Form     33    10 4             For                  I
                                                                                                                                               altiple                Pit   rch sN             of                              0106

                                                                                                                                                                            Check         i     QOV     01                                    p I'v'I
                                                                                                                                                                                                                                                        rJ        oI   cl




                                          ll   kf   11   1   tillmorak   j




                                                                                                                                                       f
                                                                                                                                                            uil       Cmnploit                Qiiesli zui            14       3 7
                                                                                                                  ho               ompic                          I   Sccoi n             F    V                          1




         1
             vei W i       h lil                                                                          1   z
                                                                                                                      If       d   I   I
                                                                                                                                           I                                                                                                            Owl F   Ilp



         Wljo     UUITI n               Illd                                                              1       n   i
                                                                                                                           c   I   i   1       l   I




         il-131II IN   l            t mlflI i-wd
                             it


                                                                                          tlV ik d   Ol                                                fill-dIP         Celldf
         i fjuinNII                                                                                                                                I                                  f




                                                                                                      tinn                                             in                       jj


                                                                                                                                       w           h Aid          hH        i        nA       uffl lf   f ll   for   1-11v                r    port

         di no-V       of




                            J      01    ha
                                                                                   F7Il




                                                                                                                                                                                                                                      R




                                                                                                                                                                                                                                                             US00000202
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 79 of 111 PageID #: 549




        m




                                1




                                    i
                                        11Il




                                                                             US00000203
                        Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 80 of 111 PageID #: 550
                                                                             mid                                              wid           uadorilmld                                 i   nrlcl   DlAljfinns           on

                                                                                                                                                                                                                              k
                                                                                                                   re ad                                       ilIQ
                                                                         i
                                                                                                                                                                                                                  F-Mkral         ilod
1                                                                                                                                                                                                  lifif-If   r

         7 A       i




                                                                                                                                                                                                      I




i    I   a     3   1F        io        t   it


                                                pllo                                                                          v   ho   awmv N              ts     I




         Prohibited froal
is                                                                                                           Person

                              a                    u     le
po-isesdll




t'don DI dcr                          Falf 1-2j    la         211d   I
                                                                                   oc-nll   hn       I    further        undersond                  V     he repcdliv

f-PS fle           r1w            cilhood         iild                         icmse        is   o       inhition        of   FedirAl               km    Ser J P
                            H-A
                                                          pn

                            J                             Si




                                                                                                                                                                                                                                         It
                                                                                                                          7        f
                                                                                                                                       tT                                 t
                                                                                                                                                                              11   1




                                                                                                                                                                                                                                         ic




                                  J




                                                                         C   Mu t     R      f-l'ompl6A




     Sc
     Flr     I         FY   ill   ai                                                 his     forip        l1ro   still    rue          ei       l   Ct   and     omtple
                                                                                                                                                                                                                    f




                                                                                                                 C OPliMAC                 OJ   s 220    Ple
                                                                         STAPLE         I   F    PAGES BECGI l                         F    SEPARAI-FV




                                                                                                                                                                                                                             US00000204
              Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 81 of 111 PageID #: 551
                                                     T   IF Th Fit rpt                                   I
                                                                                                                    i n     If                       a




                                           hi       clo e                    10 4        For            Juhiple           Purchnsos             of 1-1 m


           oc il       NumK l         ol   F   i            T                                                          30        Otc                 w   pr




                                      For          D qiod Cn i Plk d Vr m                 o     CAmploLd stc6on                           R     Nt            o




I    Qvfifv                      i   Imn   C   rend    wl                   MW        111311M-tifltlw C            Oli      f    T FOCW
                                                                                                                                   I

                                                                                                                                              k7i        2    d


ruw t m i          i




                                                                            ul   ol


txdojl         uld                                                                       rom                  ii
                                                                                                                   Joc sC

51   Ly   Cowpkled                                                                         it   k   f
                                                                                                             hvflf f     fha           nof    11-1




          m   Of       flic   rh21   jiq




                                                                            p1j




                                                                                                    afl m     cr    mid




                                                                                                                                                                  US00000205
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 82 of 111 PageID #: 552




                                                                             US00000206
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 83 of 111 PageID #: 553
                         li   t   md       oT-ipl l

                                   i
                                       f   i
                                               i   n   i
                                                           I   o
                                                                   i




                                                                       i
                                                                           t   i
                                                                                   1   4
                                                                                           1
                                                                                               i   U   I   t




                                                                                                               US00000207
           Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 84 of 111 PageID #: 554




 4




 REMINDER          B   Ne Cime ofBuAnns                                CompkteATF                     Fm       33M4   Frw   Whoe Pu ham                           dHu gN AMn       5   CommUli

29    ToW Wr         W Mara                                                                                                                                   il'ar   p'lr                 is   I   pa   1




                           c   3   1   A STI




                                                                                                                 hucarm




                                                                                                                                                 nnipvte          Que ons 3417
                                                                                                                                    lewd Secholl              R   Miw             Jiflwi    34-10

WN TY           WhMpRod



                                                         f   I
                                                                 ffl   l   I
                                                                               I
                                                                                   LT   il   ll   b
                                                         2 my          VMS

                                                         Iwo

                                                             pri
                                                                           n                          A   W   SmAn A
                                                                                                                                                                                            r l novt         or   olhl n   k




                                                                                                                                         momw




                                                                                                                            W
                                                                                                                            ExprWon A FRof

                                                                                                                            pwo     I    HOOT
                                                                                                                            11 Jl       il-nprisoll
                                                                                                                                                      1   o   n




ana Amp                                                                                                                                  oc   mc answeN       on   ow cm
                                                                                                                                                                  Twuh       Al                          aol

                            H as        Al     0   olk                                                                      mayOwd
AM    w   Rkd   0 dw sma    mam                                                                                             dl      Tc    T


                                                                                                                            nw      co    my    i


                                                                                                                                                                                  AF   onm          Ic
Pet   3   sk



                                                                                                                                                                                                                   US00000208
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 85 of 111 PageID #: 555



                                           F   lo      o   ot




                                      CP




                                                           ill   IIH 4illA               1 01            M
                                                                                             imlw Sfai                      il     1   hf   I        lif-t'l   L   lp

                                                                                         ho haflfk l               l   ii   lr o       in   iol           EA

                                                                                 P                       I   I   B          T                   fl




                                                                         k   I




                                                                                                                                                                                                i




                                                                                 A   P




                    11   A'Iik                                               4   R           f   S



                                                                     r       Co      n   i
                                                                                             51 ut   c   to      N'e        i
                                                                                                                                 PI                                     N   i   1   m
                                 11   f    1   I   F   P   IG    F           B   CCO




                                                                                                                                                                                        US00000209
                 Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 86 of 111 PageID #: 556
                                                                                                                              ha          reid   wid    U-nd                                                      d   DiAdfl ms    cmk-f-F     Form
                                                                                                        ropim3            I         C


44 l         i
                     lmdcrt ipd                 thli   m   1                                                                      I'diml    mansfereelbu-i r              k    11   cri                                     i   Fdlontt   hv      and

mml jlm                   ioklii      Sta and W                Joe   i                                               ho       anwm                      it
                                                                                                                                                              1c    orthi
                                                                                                                                                                                    qu                                               ou gh        2




          ohibiied                frousl
                                           porcha                                I   I   I   de   I's   ia      ihat 2            person      V   ho    ans ers                                       s   pvuh
                          a       fwul rm unics                                                                       I nud               prnMfles      the                               f




                                                                                                                              f                                                                                                              of
Moin         unde                                                                                                     I           rfl     r understand          thnit   1hi roputithe         pu ic                               purpose
             fo          IkkAi                                                                                  11   violvion               of Federal         In   w   See         ho-li'lictirmx




                                                                                 J hT
                                                                                                                                                                                                                                                            I




                                                                         0                                                                  17     11 11-211 CCI    k a




                                                                                                                                                                                                                                                        f       I




                     C

 c   c   rh rv-t         F    i             1111
                                           fl
                                                       i                     n   A       of this             forno        ir       ffll     truo       ojrr c       umd       c



            J    I   S




                                                                         S   T   A Pi         E         IF   PAGES                B1    COME           SERAP-ATED


                                                                                                                                                                                                          Af-F   Fonn

                                                                                                                                                                                                                 ed     C nte




                                                                                                                                                                                                                                     US00000210
                                Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 87 of 111 PageID #: 557
M




                                                                                                                                                                            or fjmldt t




                                                                                                                                                                        I   Oil   I




                                                                                                                           Mllust                orlildvI




     t   I       u2         u   It       c   I   ill   Id   i   I
                                                                                                                                                                                                                                      ilt   s




                                                                                                                                                                                             ot     I




     oi                     I
                                                                              tho imivi lii   flion       r cordl d           iii       10                                                              n   I   f   I   11   r   il   Skv   fi   I


    ij       I   f li   I
                                                                    ho   fi
                                                                                ni    11 1 jtlr-N             it   k   M   IVUof            d1af       iI   i-s   11o                 fili   1 01


                                l                                                             film    A
    dki o c                          I                                                I                   4




                                                                                                                           ol       ih ll    d     l




                                                                                                                       hu T         i   mmi-Oc




                                                                                                                               lh       fr i




                                                                                                                                                                                                                                      US00000211
    Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 88 of 111 PageID #: 558



                                                                          Ile   Mlil-c



              0Q   I                  I
                                          1 kr                     I




                                                                                         III WCl
                                           if                      fiim
                                      up




                       lr l   r   t




                   I


j     L   I
              I




                                                      11P      i




      A



                                                 6   Ills   1 1071




                                                                                               US00000212
                 Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 89 of 111 PageID #: 559
i
    f urtif          ih                                                     1   11 i    v   reA           nild        12   nckrii-and          On Notice              I   ritstri     1
                                                                                                                                                                                                1     tefiqibom         on   II-T-F   Frivn


447 3                                                                  the       acwA                                                      N    a    crime punklubTe                                  Vor          T ernl      kvl         Lin d



ioi         ako                                                                                            f          to    an of0w qnesdrus                      1   Lb        th              J   and   or   I   1J   tlvou   jl         I




       rohihi e                                                                        el'son         i    ho      insi vrs                          to   quesTion         1   Ld L             hibited    ff-orn    reun      ing or

                                                                                                                      the doclurtcmulimi                                                       also                     1nit    ulal-iT
                                                                                 Xid        prwidpes                                                        rcquiri d           in         I




am      i     I jc   ot-Itl   ol   A   I'l                                      m tul       kk   atificii          tion         1 Wi      rwt
RA o                                                        I    Jlv    I       furifit2r        underJand                          Onif the        rt Pefifj c   purch                   rfmarfos        fr   the   purpose
                                                                                                                                                                                                                                      of
       ti

                                                 liceluse                   iod-mlen             of       Fudzr-fl                        I See      J ivrficii
rcs lje       for     livehil                1                   is




                                                                                                  7              it        in   1              a    qu lj




                                                                                                                                    xt   Pige

                                                    E   I
                                                            IF
                                                                  PAGEN                BF    f   WIF                  SETA                     ED




                                                                                                                                                                                                                             US00000213
      Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 90 of 111 PageID #: 560
M




I




                         psli         F   n nii   331   G       I   For              I
                                                                                         u   I   n


                                1-n                         2




                                                                                 1
                                                                                                 llll             J   e




                                                    d                       jo                          t   I i




    kon                                                     oi      i   a        fli     l       IF         Of




                                                                                                                          US00000214
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 91 of 111 PageID #: 561



                                                       i   ro Sl       v   In       Th   in




                                  t    d


                                                                              I j




                           Ti Iill-fzc             vllw            k   mill

                              p       11
                                           i   F   p       I
                                                               I




                                                                                              US00000215
             Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 92 of 111 PageID #: 562
1
    My              M    ui                                                                       InEMM                                         W   D   I




4471     1    unduvRnid                                          m nW to        MWO unuk
nw     ilhf              Siltti


k   pnORAnd         Rum                                               Ant   a
                                                                                permm   M   ho   answun          1
PWONg           u   Hman                                              I L   W     pmi Wes Ow              dmM                   nd   Am   rum


  NO WA             OT                                                            idQn0f'k lfJ q v        id l   rt l


IWO uoW             FWN           W   i   M   d   11 1
                                                                                Too   UAWMMd              0XV                        awe W

roam or hvAFu                                                                                                           clunG




                                                          B     Mvt   Be CoFWAeted          fy   TransOnrKelk
                                                                                                 iM   n                                                         I




                                                                                                                                                            I




                                                         Trin

                                                                       I   ES   BECUMIE SEPA                     TED



Ply




                                                                                                                                     US00000216
    Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 93 of 111 PageID #: 563
I




                                                                                 US00000217
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 94 of 111 PageID #: 564




     m
         0   w   0




                                                                             US00000218
                Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 95 of 111 PageID #: 565
lcmohlhacm                                           d    cum          N         1   We       read      and understand              the       No                   ATF   Furvi


4471           lundw                                                  ni-A   hk          ictkral                             I i         crifnc                           and
                                                                                                                                                   p
                                                                                                                                    Ii




Mai      D          I   io                                                   a       anyn     es    I    W   to
                                                                                                                  any    of the          questims      I




                                                                 nd     that         a    perm m ho answen                                                 pri


                                                                                                                                                                 Alkmmulk
                                                                         vwnWd               idenIv 03
               oader         Fc-du al                or                      I
                                                                                     hurber        und       aand    thm       Me        re
feion v                                 i




OUR        Ra Qe                                                                                   ol   Fuderni     1I   v    Sec ll I

1   4   11 l




                                                     H     III




                                                                                                   any     wd
                                                                                                   0 10       0      F




                                                           To    It




                                            DIL                                                                                                                                  I




                                                   Wil




                                                                                           stid    tr le




                                                    Tm                   Allu              Coll


                                                  STAPLE    IF        PAGES BECD



                a       0




                                                                                                                                                                   US00000219
                Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 96 of 111 PageID #: 566




                                                    N   4   F   t       1       N   I
                                                                                        I   i
                                                                                                It   i

                                                                                                         p   le   P   u   I-C     h   ns   L   of   J   F id   ul




                                                        FL A F      i   I   H                            i                s   I




t    u
                                                                                                                                                                                       11 C   i
tl IIT

rt   1
         it-u   o

Octilm A
                                                                                                                                                                    1                   ov    oll-IV
                                                                                                                                                                        tv lllsjport




                                                                                                                                      1 11


                                                                                                                                                                                                       I   I




                                                                                                                                                                                              US00000220
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 97 of 111 PageID #: 567




                                                                             US00000221
               Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 98 of 111 PageID #: 568
                                                                            I    We              read       and and

44                                                                         the          acroal                                     5   n


                                             hat        I
                                                            Perm           A     ansm            em 1 VY         to    on   of   tk        i                                                   Iwo
4    Im                                      i    U-nd r'stand         thai      a      per mm i            ho   nllv el                                                                             g   M
po mam                                       to    qmMWn               ME           and          fum       As    the   thcuniNvindon           roquRed     in   Sx       Aw      unsmsm
                                                                                                                       M
                                                                   I                                                                                                 1




                                 hil     aliv           or-rmsnpmwnWd WenRcmhn                                                   ropm M           IhN   tramml

Wkw       OW      Fn                     t         Ow kwd Ww                I   Nhu                   undsmand           M       dw repetioc            puahm                             we PUTOW       Of


mak       ff                                     Ylls   licen ic   i   I   vinlation                  of   Federl-11   Ln        5f c




                                                        1    Most Be            Amplend                     It   Transbrorbekv

                                                                                                      17

                                                                                                  I




                                                                                                  i
                                                                                                           moo   0 Imolm




                                                                                                                                                                                                              I




                                                                                    L    ilill    troe                      tmdl       conlpktj   i




                                                                                                                             1ge
                                                                                S       HECCMIE SE7                    WATED

                                                                                                                                                                         i   F fai   44
                                                                                                                                                                     RAd         Du   W   Id




                                                                                                                                                                                                US00000222
        Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 99 of 111 PageID #: 569




f   r         f
                  h    i
                           I        1
                                         1       1   t   I   id   ang-I   i    P

                                                                                        iftl




        lit       il           Ql   mg       j




                                                                          vw       i




                                                                                       US00000223
         S
                    Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 100 of 111 PageID #: 570
    L          Deparrmum
    Blocy A                 A   Own                                                                                         F          i    1e         a   1    in   i    I




    m    seq       ace      p

    Rud to           Qus                                                                                      in                   onl           ill       hu Ji Oood preim o
                                                                                                                        i Ml                                         m   it   hi'JI


    lo   juit-fb                 01C    rvlms4ictio                                                 AH   f iwrie    llmt       bc           h mlbJftell                       k   iimk   PLEASE
                                                                                                           qQNd Puwndy                                         By




                                                      D   f




I                                                                                                                  41   W




          JFO           q   u   m   r


          the      Hymi-mo

                   OR   i




                                 kit




                                                                                                                   phm nu f




                                              rmomwd          mu Wnd loo
                                                                i




                                                                    layrums   ill




                                                                                                         zz

                                                                                                   A   W dw        MOMOOK

                                                                                         i iislop        nunF NRA                  i       TUP
                                                                                    i   CA   ils   f-ref Tuv r      cofl    till           u v   fli       Nk




                                                                                                                                                                                                  US00000224
            Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 101 of 111 PageID #: 571
                                                                                      plew                   I       hal      0   rcd      nfld     Uod rstand                                 thc                                           ATI       Fowfv

14-13               1   und                                                                nf-1-1           the          Ictu lj                                          er          i5       a   uh1w    m                                     iv     njid


            t   I
                        f       i   0                                po-son                             ho           an-w         ers         v    to
                                                                                                                                                        afill
                                                                                                                                                                         of die lltu tiofls                    I   1'b                             h     2


6         Prohibited                    fro-11   F           Undo taqd                              thai             a       Per-on           ho   oi-Fwer                    i        i           ti   qi3c 0n     I    d   1


posw Sil                                                          ueidwti                  I    I       d                nnd      pro     ides     ihe docl               I   Ripj                 ti n rquired                  tand   i'llai   twil


I   III
                I       F   f
                                                                                          PpprvwflwA                                                        1       4b

                                                                     I
                                                                                c    al   1-41               I       N               u   ad   or   Iti d            d1   Ii       t




res'lle         For         liveli                   iFl a TTIS   bI'1r-j1           5U    i5       J        if      I   i   dfM    01    FACY'D        I   hl                    S                hKWHC1f




                                                                                                                                               1
                                                                                                                                                    1F          5



                                                                                                                                                                I
                                                                                                                                                                     7

                                                                                                                                                                     oi
                                                                                                                                                                                           I

                                                                                                                                                                                               I




                                                                            Vfl5          fnrnn             ore              All trIm          vonoo                 and                   complleci




                                                                                               s                 tI T 5                   ue                tp
                                                                         31-5




                                                              71                fer07                   e-l
                                                                                                                 I
                                                                                                                                   11-1
                                                                                                                                      n                     s

                                                                    f            f   L 1        1   f




                                                                                                                                                                                                                                        US00000225
                    Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 102 of 111 PageID #: 572




I

    cc          h




        7   L
                I




    t   lie




                                                                                                  US00000226
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 103 of 111 PageID #: 573




                                                                              US00000227
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 104 of 111 PageID #: 574




                                                                              US00000228
                        Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 105 of 111 PageID #: 575




                               i   o r



                                                                     dii   ATF

t   I       k                                                       In

I       n   11      T   al I
                          i
                                                                                                                       ha   fmt f1w

            i

C1      I       3




Sc iopA
                                                                            it   0   1u        wil




                                                                                                                             r
                                                                                                                             LY




                                                                                                1   111            j   F    OL 11   X   I
                                                                                                                                            L




                                                                                                          I
                                                                                                              F1




                                                                                      t   11   o2

                                                                                                      1




                                                                                                                                    US00000229
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 106 of 111 PageID #: 576




                                                                              US00000230
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 107 of 111 PageID #: 577




                                                                              US00000231
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 108 of 111 PageID #: 578




                                                                              US00000232
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 109 of 111 PageID #: 579




                                                                              US00000233
Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 110 of 111 PageID #: 580




                                                                              US00000234
                          Case 3:19-cv-00208-GMG Document 10-14 Filed 06/04/20 Page 111 of 111 PageID #: 581


                               F   j




        I




                                                                         31 104 For                           fit                          PLII-CU'ii2    Of   HIM   I IURS   V   ithill   3   COO   PCU   ti   e   Busi




                      F




                                       Foi   Dt nk                   i   inn        V ho                mm
                                                         i
                                                                                    I
                                                                                        W   f   I   P   i   jOil




                                                                               01       cmz             elic-d      I     fu



I
    I       tL        0                                                                                                 holii l           N It   it   k

                                                       fificd   to



    i




            In'T'll       1L




                                                                                                                   11 P   1   r   i
                                                                                                                                      I




                                                                                                                                                                                                                     i




                                                                                                                                                                                                                         US00000235
